Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

MARLIN LEASING CORPORATION,
Individually, and as the Servicer,

MARLIN LEASING RECEIVABLES CORP. II,
as the Obligors’ Agent,

MARLIN LEASING RECEIVABLES II LLC,
as the Obligor,

JPMORGAN CHASE BANK, N.A.
as the Agent

and

WELLS FARGO BANK, N.A.
as the Trustee

--------------------------------------------------------------------------------

AMENDED & RESTATED

SERIES 2002-A SUPPLEMENT

Dated as of March 15, 2006

to the

MASTER LEASE RECEIVABLES ASSET-BACKED FINANCING FACILITY AGREEMENT

Dated as of April 1, 2002 (as amended)

--------------------------------------------------------------------------------




TABLE OF CONTENTS

ARTICLE I CREATION OF THE SERIES 2002-A NOTES

1

 

 

Section 1.01

Designation

1

Section 1.02

Pledge of Series 2002-A Trust Estate

1

Section 1.03

Payments

2

Section 1.04

Assignment to a Group; Crossover Amounts

2

Section 1.05

Authorizations to File Financing Statements

2

 

 

 

ARTICLE II DEFINITIONS

2

 

 

 

Section 2.01

Definitions

2

 

 

 

ARTICLE III DISTRIBUTIONS AND STATEMENTS TO SERIES 2002-A NOTEHOLDER; SERIES
SPECIFIC COVENANTS

23

 

 

Section 3.01

Series 2002-A Accounts

23

Section 3.02

Agent to Send Notice of Amounts Due

24

Section 3.03

Distributions from Series 2002-A Facility Account

24

Section 3.04

Reporting and Review Requirements

30

Section 3.05

Compliance With Withholding Requirements

32

Section 3.06

Servicer Advances

32

Section 3.07

Special Representations, Covenants and Acknowledgements

33

Section 3.08

Hedging Arrangements

36

Section 3.09

Lockbox Account

38

 

 

 

ARTICLE IV SERIES PRINCIPAL AMOUNT FOR SERIES 2002-A

39

 

 

 

Section 4.01

Advances

39

 

 

ARTICLE V SERIES EVENTS OF DEFAULT

41

 

 

 

Section 5.01

Series Events of Default

41

Section 5.02

Events of Servicer Termination

45

Section 5.03

Waiver of Past Defaults

46

Section 5.04

Effects of Servicer Termination

46

Section 5.05

Back-up Servicer to Act; Representations and Warranties; Compensation of Back-up
Servicer

47

Section 5.06

Additional Provisions with Respect to the Back-up Servicer

47

Section 5.07

Certain Matters Relating to the Trustee

48

Section 5.08

Resignation and Removal of Trustee

49

Section 5.09

Control by Holders

49

i

--------------------------------------------------------------------------------




ARTICLE VI PREPAYMENT AND REDEMPTION

50

 

 

 

Section 6.01

Mandatory Prepayment

50

Section 6.02

Optional Redemption

50

Section 6.03

Tender of Series 2002-A Note

50

 

 

 

ARTICLE VII MISCELLANEOUS

51

 

 

Section 7.01

Agent Authorized to Act for the Purchasers; Notices

51

Section 7.02

Ratification of Master Agreement

51

Section 7.03

Counterparts

51

Section 7.04

GOVERNING LAW

51

Section 7.05

Amendments and Waivers.

51

Section 7.06

Non-petition Clause

52

Section 7.07

Certain Information

52

Section 7.08

Termination

52

Section 7.09

 

53

ii

--------------------------------------------------------------------------------




EXHIBITS

 

Schedule 1

Hedge Counterparties

Exhibit A

Form of Series 2002-A Note

Exhibit B

[Reserved]

Exhibit C

Wire Instructions for Agent

Exhibit D

Form of Servicer’s Certificate

Exhibit E

Forms of Contracts

Exhibit F

Certain Information

Exhibit G

Form of Pledge Notice

iii

--------------------------------------------------------------------------------




                    This Amended & Restated Series 2002-A Supplement, (the
“Series 2002-A Supplement”) dated as of March 15, 2006, is by and among Marlin
Leasing Corporation, a Delaware corporation, individually (in such capacity
“Marlin”), and as initial servicer (in such capacity, the “Servicer”), Marlin
Leasing Receivables Corp. II, a Nevada corporation (“MLR II”), as the Obligors’
Agent, Marlin Leasing Receivables II LLC, a Nevada limited liability company
(“MLR II LLC”), as the Obligor, JPMorgan Chase Bank, N.A. (successor by merger
to Bank One, N.A.) as Agent (“JPMorgan Chase”, in such capacity, the “Agent”),
and Wells Fargo Bank, N.A. (successor by merger to Wells Fargo Bank Minnesota,
N.A.) (the “Trustee”).

RECITALS

                    This Series 2002-A Supplement hereby amends and restates the
Series 2002-A Supplement dated as of April 1, 2002 (as amended, the “Original
Series 2002-A Supplement”) by and among Marlin, MLR II, MLR II LLC, the Agent
and the Trustee.  The Original Series 2002-A Supplement was executed and
delivered pursuant to Section 13.02 of the Master Lease Receivables Financing
Facility Agreement dated as of April 1, 2002 (as amended (including as amended
and restated as of the date hereof) and as it may be further amended,
supplemented and otherwise modified from time to time, the “Master Agreement”)
among the Servicer, the Obligors’ Agent and the Trustee.  In the event that any
term or provision contained herein shall conflict with or be inconsistent with
any term or provision contained in the Master Agreement, the terms and
provisions of this Series 2002-A Supplement shall govern with respect to the
Series related hereto.

ARTICLE I

CREATION OF THE SERIES 2002-A NOTES

                    Section 1.01     Designation.  There is hereby created a
Series of Notes to be issued pursuant to the Master Agreement and this Series
2002-A Supplement to be known as “Marlin Lease Receivables Master Asset-Backed
Financing Facility, Series 2002-A Notes.”  The Obligor with respect to the
Series 2002-A Notes is MLR II LLC.  The Notes shall be issued as Definitive
Notes in accordance with Sections 5.11 of the Master Agreement.

                    Section 1.02     Pledge of Series 2002-A Trust Estate.  The
Obligor hereby pledges to the Trustee for the benefit of the Series 2002-A
Secured Parties, and the Trustee hereby accepts the pledge of, all right, title
and interest of the Obligor whether now owned and existing or hereafter acquired
or arising in and to (1) each and every Contract now or hereafter listed as a
Series 2002-A Contract on a Pledge Notice delivered to the Trustee, (2) all
Collections, Security Deposits and Related Security associated therewith, (3)
all Servicing Charges with respect thereto, (4) all balances, instruments,
monies, investment property and other securities and investments from time to
time in or acquired with amounts at any time on deposit in each Series 2002-A
Account, and in the Lockbox Account to the extent such amounts in the Lockbox
Account represent Collections or proceeds of Series 2002-A Contracts or Related
Security with respect thereto or earnings with respect thereto, (5) each Series
2002-A Transfer Agreement Supplement and all of the Obligor’s rights (directly
or through the Obligors’ Agent) to enforce the provisions thereof and of the
Master Transfer Agreement, and to benefit from the representations, warranties
and covenants made therein and in the Master Transfer Agreement, but only
insofar as such rights relate to the Series 2002-A Trust Estate, (6) all
security interests in the Equipment not owned by the Obligor, and all Equipment
owned by the Obligor, in each case associated with the Series 2002-A Contracts,
(7) any Crossover Amounts allocated to the Series 2002-A Trust Estate from
another Series, (8) each Hedge Agreement and (9) all proceeds of each of the
foregoing, but excluding the following: any obligations of the Obligor, if any,
under a Series 2002-A Transfer Agreement Supplement and Initial Unpaid Amounts
(all such non-excluded property described in clauses (1) through (9) above, the
“Series 2002-A Trust Estate”).

1

--------------------------------------------------------------------------------




                    Section 1.03     Payments.  All amounts to be paid or
deposited by any Person hereunder shall be paid or deposited in accordance with
the terms hereof no later than 12:00 noon (New York City time) on the day when
due in immediately available funds, or by prior day ACH debit (so long as such
funds represent immediately available funds), and if such amounts are payable to
the Series 2002-A Noteholder, they shall be paid as specified in the Note
Purchase Agreement (as defined below).

                    Section 1.04     Assignment to a Group; Crossover Amounts. 
There is hereby established a Group for purposes of the Master Agreement, which
shall be known as “Group A”; the Series 2002-A Notes are hereby assigned to
Group A.  The amounts described in clause nineteenth of Section 3.03(a)(i) and
in clause twentieth of Section 3.03(a)(ii) are hereby designated as the
“Crossover Amounts” for the Series 2002-A Notes for purposes of the Master
Agreement.

                    Section 1.05     Authorizations to File Financing
Statements.  The Obligor hereby authorizes the filing of a UCC Financing
Statement which identifies the Obligor as the debtor and the Agent as the
Secured Party and which describes the collateral as “all assets” or “all
personal property” of the Obligor, other than the following: (1) any obligations
of the debtor, if any, under a Series 2002-A Transfer Agreement Supplement and
(2) Initial Unpaid Amounts.

ARTICLE II

DEFINITIONS

                    Section 2.01     Definitions.  Whenever used in this Series
2002-A Supplement and when used in the Master Agreement with respect to the
Series 2002-A Notes, the following words and phrases shall have the following
meanings, and the definitions of such terms are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.  Unless otherwise defined in this
Series 2002-A Supplement, terms defined in the Master Agreement are used herein
as therein defined.  For purposes of the Master Agreement, certain definitions
are set forth in Section 3.07(b) hereof.

                    “31 to 60 Day Delinquency Ratio” means, as of the end of any
Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the aggregate Contract Balance Remaining of all Series 2002-A
Contracts as to which any Scheduled Payment (or part thereof in excess of 10% of
such Scheduled Payment) is delinquent 31 or more days, but no Scheduled Payment
(nor part thereof in excess of 10% of such Scheduled Payment) is delinquent more
than 60 days and which is not a Charged-Off Contract as of the end of such
Collection Period, and the denominator of which is the aggregate Contract
Balance Remaining of all Series 2002-A Contracts as of the end of the Collection
Period immediately preceding such Collection Period.

2

--------------------------------------------------------------------------------




                    “61 to 90 Day Delinquency Ratio” means, as of the end of any
Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the sum of (x) the aggregate Contract Balance Remaining of all
Series 2002-A Contracts as to which any Scheduled Payment (or part thereof in
excess of 10% of such Scheduled Payment) is delinquent 61 or more days, but no
Scheduled Payment (nor part thereof in excess of 10% of such Scheduled Payment)
is delinquent more than 90 days, and which is not a Charged-Off Contract as of
the end of such Collection Period plus (y) the aggregate Contract Balance
Remaining of all Series 2002-A Contracts which were Restructured during such
Collection Period and the two preceding Collection Periods, and the denominator
of which is the aggregate Contract Balance Remaining of all Series 2002-A
Contracts as of (i) during the Revolving Period, the end of the second preceding
Collection Period and (ii) during the Amortization Period, the beginning of such
Collection Period.

                    “91 Plus Day Delinquency Ratio” means, as of the end of any
Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the aggregate Contract Balance Remaining of all Series 2002-A
Contracts as to which any Scheduled Payment (or part thereof in excess of 10% of
such Scheduled Payment) is delinquent 91 or more days, and which is not a
Charged-Off Contract as of the end of such Collection Period, and the
denominator of which is the aggregate Contract Balance Remaining of all Series
2002-A Contracts (i) during the Revolving Period, as of the end of the third
preceding Collection Period and (ii) during the Amortization Period, as of the
beginning of such Collection Period.

                    “31 to 60 Day Portfolio Delinquency Rate” means, as of the
end of any Collection Period, the percentage equivalent of a fraction, the
numerator of which is equal to the aggregate Contract Balance Remaining of all
leases included in the Servicer’s servicing portfolio as to which any Scheduled
Payment (or part thereof in excess of 10% of such Scheduled Payment) is
delinquent 31 or more days, but no Scheduled Payment (or part thereof in excess
of 10% of such Scheduled Payment) is more than 60 days delinquent (and which
would not be “Charged-Off Contracts” if treated as “Contracts”) as of the end of
such Collection Period, and the denominator of which is the aggregate Contract
Balance Remaining of all leases included in the Servicer’s servicing portfolio
as of the end of such Collection Period.

                    “61 to 90 Day Portfolio Delinquency Rate” means, as of the
end of any Collection Period, the percentage equivalent of a fraction, the
numerator of which is equal to the aggregate Contract Balance Remaining on all
leases included in the Servicer’s servicing portfolio as to which any Scheduled
Payment (or part thereof in excess of 10% of such Scheduled Payment) is
delinquent 61 or more days, but no Scheduled Payment (or part thereof in excess
of 10% of such Scheduled Payment) is more than 90 days delinquent (and which
would not be “Charged-Off Contracts” if treated as “Contracts”) as of the end of
such Collection Period, and the denominator of which is the aggregate Contract
Balance Remaining of all leases included in the Servicer’s servicing portfolio
as of the end of such Collection Period.

3

--------------------------------------------------------------------------------




                    “91 Plus Day Portfolio Delinquency Rate” means, as of the
end of any Collection Period, the percentage equivalent of a fraction, the
numerator of which is equal to the aggregate Contract Balance Remaining of all
leases included in the Servicer’s servicing portfolio as to which any Scheduled
Payment (or part thereof in excess of 10% of such Scheduled Payment) is 91 or
more days delinquent (and which would not be “Charged-Off Contracts” if treated
as “Contracts”), as of the end of such Collection Period, and the denominator of
which is the aggregate Contract Balance Remaining of all leases included in the
Servicer’s servicing portfolio as of the end of such Collection Period.

                    “Advance “ has the meaning set forth in Section 4.01(b).

                    “Advance Amount” means, as of any Pledge Date:

                    (a)          with respect to any Pledge of any Series 
2002-A Contracts under Section 4.01(b) hereof, the excess, if any, of (x) the
Pro Forma Borrowing Base over (y) the Net Investment immediately prior to such
Pledge;

                    (b)          with respect to any Pledge of any Series 2002-A
Contracts under Section 4.01(e) hereof, the excess, if any, of (x) the Pro Forma
Borrowing Base over (y) the Borrowing Base as of the immediately preceding
Calculation Date; and

                    (c)          with respect to any Pledge under Section
4.01(f) hereof, $0.

                    “Agent” means JPMorgan Chase, in its capacity as agent for
the Purchasers pursuant to Article VIII of the Note Purchase Agreement and any
successor Agent appointed pursuant thereto.

                    “Amortization Period” means the period commencing on the
Termination Date, and ending on the earlier to occur of (i) the final
disposition of, and application of the proceeds of, the Series 2002-A Trust
Estate and (ii) the payment in full of all Series Trustee Secured Obligations.

                    “Applicable Discount Rate” means with respect to any Series
2002-A Contract, the sum of:

 

(i)

the Fee Rate; and

 

 

 

 

(ii)

the Weighted Average Hedge Rate under the Hedge Agreements which apply to such
Series 2002-A Contracts, determined as of the related Pledge Date.

                    “Applicable Hedge Agreement” means, with respect to any
Interest Period, any Hedge Agreement under which payment is scheduled to be made
(in the absence of any “netting”) on the Settlement Date relating to such
Interest Period.

                    “Applicable Trigger Charged-Off Ratio” means, as of any date
of determination:

4

--------------------------------------------------------------------------------




 

(x)

if the Net Investment as of such date of determination is less than $25,000,000,
6.0%;

 

 

 

 

(y)

if the Net Investment as of such date of determination is $25,000,000 or more
but less than $50,000,000, 5.0%; and

 

 

 

 

(z)

if the Net Investment as of such date of determination is $50,000,000 or more,
3.5%.

                    “Average Charged-Off Ratio” means, as of any day of
determination, the arithmetic average of the Charged-Off Ratio as of the last
day of each of the three preceding Collection Periods.

                    “Back-Up Servicer Fee” means the monthly fee payable to the
Back-Up Servicer on each Settlement Date, which shall be the greater of (a)
one-twelfth of three basis points per annum times the aggregate Contract
Principal Balance of the Series 2002-A Contracts as of the end of the preceding
Collection Period and (b) $1,500.  This fee is only to be paid to the Back-up
Servicer for so long as it is acting as such and is not payable during such time
as the Back-up Servicer acts as the successor Servicer.

                    “Base LIBO Rate” for any Interest Period (or portion thereof
for which a Purchaser initially funds an investment in the Series 2002-A Notes
other than by issuing Commercial Paper) with respect to the Series 2002-A Notes
shall mean an interest rate per annum equal to:

 

(i)

the posted rate for 30-day deposits (or such lesser period of time as determined
by the Agent to be appropriate, in the event that the LIBO Rate is to be
determined for a portion of an Interest Period) in United States Dollars
appearing on Telerate page 3750 as of 11:00 a.m. (London time) on the Business
Day which is the second Business Day immediately preceding the first day of the
applicable Interest Period (or the first day of such portion of an Interest
Period); or

 

 

 

 

(ii)

if no such rate appears on Telerate page 3750 at such time and day, then the
LIBO Rate shall be determined by JPMorgan Chase at its office in Chicago,
Illinois as its rate (each such determination, absent manifest error, to be
conclusive and binding on all parties hereto and their assignees) at which
30-day deposits (or such lesser period of time as determined by the Agent to be
appropriate, in the event that the LIBO Rate is to be determined for a portion
of an Interest Period) in United States Dollars are being, having been, or would
be offered or quoted by JPMorgan Chase to major banks in the applicable
interbank market for Euordollar deposits at or about 11:00 a.m. (Chicago,
Illinois time) on such day for a period equal to such Interest Period (or
portion thereof).

5

--------------------------------------------------------------------------------




                    “Borrowing Base” means, as of any date of determination, the
sum of:

 

(x)

the lesser of:

 

 

 

 

 

(i)

the product of (a)  the sum of (i) the aggregate Contract Principal Balance of
all Series 2002-A Contracts which are Eligible Contracts and which are not
Charged-Off Contracts as of such date plus (ii) the portion of Series 2002-A
Available Funds then on deposit in the Series 2002-A Facility Account which
represents funds required to be applied to the amortization of the Series 2002-A
Note Balance for the related Collection Period minus (iii) the Overconcentration
Amount as of such date times (b) the Purchase Price Percentage as of such date
of determination; and

 

 

 

 

 

 

(ii)

the sum of (a) the aggregate Contract Principal Balance of all Series 2002-A
Contracts which are Eligible Contracts and which are not Charged-Off Contracts
as of such date plus (b) the portion of Series 2002-A Available Funds then on
deposit in the Series 2002-A Facility Account which represents funds required to
be applied to the amortization of the Series 2002-A Note Balance for the related
Collection Period, minus (c) the Overconcentration Amount as of such date minus
(d) the Credit Support Floor Amount;

 

 

 

 

 

 

and

 

 

 

 

 

 

(y)

the aggregate Residual Advance Amount, if any, with respect to such date of
determination.

                    “Breakage Costs” means, for each Owner for each funding
period, to the extent that an Owner is funding the maintenance of its investment
in Series 2002–A Notes during such funding period through the issuance of
Commercial Paper or at the LIBO Rate (or, in the case of a requested Advance not
made by such Owner for any reason other than its default, scheduled to be
funded), during which such investment is reduced (in whole or in part) prior to
the end of the period for which it was originally scheduled to remain
outstanding (the amount of such reduction in such investment or such funding
being referred to as the “Allocated Amount”), the excess of (a) the discount or
interest that would have accrued on the Allocated Amount during the remainder of
such funding period if such reduction had not occurred over (b) the income, if
any, scheduled to be received by such Owner from investing the Allocated Amount
for the remainder of such funding period in a commercially reasonable manner.

                    “Broker” means (i) the Person (excluding the Transferor and
any equipment vendor) that arranges for the lease of an item of Equipment to a
User pursuant to a Contract between the Transferor and the User of such
Equipment, or (ii) any Person from whom the Transferor purchased a Contract in
respect of which the Transferor is not an original party (other than pursuant to
a vendor program); provided, however, that the term “Broker” shall not include
any Person who serves as an intermediary between the Transferor and any vendor
or manufacturer with whom the Transferor has a program agreement and Marlin has
made the credit decision and is the initial lessor (except with respect to the
Provident Capital Group programs, where Provident Capital Group or an Affiliate
thereof may be the initial lessor).

6

--------------------------------------------------------------------------------




                    “Broker Concentration Amount” means, as of any date of
determination, the excess, if any, of (x) the aggregate Contract Principal
Balance of all Series 2002-A Contracts originated by, or purchased from, Brokers
over (y) thirty percent (30%) of the aggregate Contract Principal Balance of all
Series 2002-A Contracts which are Eligible Contracts at such time.

                    “Broker/Vendor Concentration Amount” means, as of any date
of determination, for each Broker or vendor (including Provident Capital Group)
that has originated or sold any Series 2002-A Contracts for or to the
Transferor, the excess, if any, of (x) the aggregate Contract Principal Balance
of all Series 2002-A Contracts originated by, or purchased from, such Broker or
vendor over (y) five percent (5%) of the aggregate Contract Principal Balance of
all Series 2002-A Contracts which are Eligible Contracts at such time.

                    “Business Day” shall mean any day that is a Business Day
under the Master Agreement which is also a day on which banks are not authorized
or required to close in New York, New York, Philadelphia, Pennsylvania, Chicago,
Illinois or in Minneapolis, Minnesota and on which The Depository Trust Company
of New York is open for business.

                    “Cap Agreement” means a Hedge Agreement under which the
Hedge Counterparty will only make payments when and if the Base LIBO Rate
exceeds a specified level, and which provides for no payment by the Trustee or
Obligor other than a single upfront payment to be paid for by a party other than
the Trustee.

                    “Charged-Off Ratio” means, as of the end of any Collection
Period, twelve (12) times the percentage equivalent of a fraction the numerator
of which is equal to the excess of (x) the aggregate Contract Principal Balance
as of the end of such Collection Period of, plus any related Servicer Advances
made with respect to, all Series 2002-A Contracts which became Charged-Off
Contracts during such Collection Period, plus the aggregate Contract Principal
Balance of any Delinquent Contracts which were removed from the Series 2002-A
Trust Estate in exchange for Substitute Contracts during such Collection Period,
over (y) the sum of all Recoveries received during such Collection Period with
respect to the Series 2002-A Contracts, and the denominator of which is equal to
the aggregate Contract Principal Balance of all Series 2002-A Contracts as of
(i) during the Revolving Period, the end of the third preceding Collection
Period and (ii) during the Amortization Period, the beginning of such Collection
Period.

                    “Collateral Administration Agreement” shall mean the
Collateral Administration Agreement, dated as of April 1, 2002, among the
Obligor, the Obligors’ Agent, the Transferor, the Servicer, the Trustee and the
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time hereafter.

                    “Commercial Paper” means any note, draft, bill of exchange,
or bankers’ acceptance which has a maturity at the time of issuance not
exceeding nine months, exclusive of days of grace, or any renewal thereof the
maturity of which is likewise limited.

7

--------------------------------------------------------------------------------




                    “Committed Financing Facility” means any committed financing
available to Marlin or its affiliates which may be drawn upon (subject to any
conditions specified thereon) from time to time for the warehousing or financing
of collateral or for general corporate purposes, but excluding any subordinated
debt.

                    “CP Margin” has the meaning ascribed thereto in the Fee
Letter.

                    “Credit Support Amount” means, as of any date of
determination, the excess of (x) the aggregate Contract Principal Balance of all
Series 2002-A Contracts which are not Charged-Off Contracts as of such date of
determination, minus the Overconcentration Amount as of such date  over (y) the
Net Investment as of such date.

                    “Credit Support Floor Amount” means, as of any date of
determination, the greater of (x) $2,500,000 and (y) 25% of the Maximum
Applicable Credit Support.

                    “Crossover Amounts” has the meaning set forth in Section
1.04 hereof.

                    “Debt-to-Equity Ratio” means, as of any date of
determination, and with respect to Marlin and its consolidated subsidiaries,
Total Debt as a multiple of Tangible Net Worth; “Total Debt” shall reflect all
liabilities (excluding deferred taxes) under GAAP, provided that “Total Debt”
shall include all liabilities (other than deferred taxes), whether “on-balance
sheet” or “off-balance sheet” for GAAP, as well as (a) the principal portion of
any subordinated debt which is payable within six months of such date of
determination and (b) all preferred stock which has a put right or other similar
right within six months of such date of determination.

                    “EBITDA” means for any period, for Marlin and its
consolidated subsidiaries, the sum of net income for such period plus (i) income
taxes, (ii) Interest Expense and (iii) depreciation and amortization, all of
which is to be computed over the previous twelve calendar months.

                    “Eligible Bank Account” means a segregated account, which
may be an account maintained with the Trustee, which is either (a) maintained
with a depository institution or trust company whose long-term unsecured debt
obligations are rated at least BBB+ by S&P and Baa1 by Moody’s and whose
short-term unsecured obligations are rated at least A-1 by S&P and P-1 by
Moody’s; or (b) a trust account or similar account maintained with a federally
or state chartered depository institution subject to regulations regarding
fiduciary funds on deposit substantially similar to 12 C.F.R. 9.10(b).

                    “Eligible Contract” means a Series 2002-A Contract which:

 

          (a)          (i) is with a User whose billing address is in the United
States or its territories and possessions and requires (A) all payments under
such Contract to be made in United States dollars and (B) all Equipment relating
to such Contract be held in the United States and (ii) is with a User who, if a
natural person, is a resident of the United States with legal capacity to
contract or, if a corporation or other business organization, is organized under
the laws of the United States, or any political subdivision thereof and has its
chief executive office in the United States;

8

--------------------------------------------------------------------------------




 

          (b)          has not had any of its terms, conditions or provisions
amended, modified or waived other than in compliance with the Credit and
Collection Policy and has not been Restructured at any time;

 

 

 

          (c)          constitutes “chattel paper” within the meaning of §§
9-102(11) and 9-102(78) of the UCC of all applicable jurisdictions and there is
only one original of such Contract (bearing the original signature of an
employee of Marlin, together with the facsimile copy of the signature of the
User or the original signature of the User) that constitutes “chattel paper” for
purposes of the Delaware, New York, New Jersey and Nevada UCC;

 

 

 

          (d)          was originated in accordance with, and does not
contravene, any applicable federal, state and local laws, and regulations
thereunder (including, without limitation, any law, rule and regulation relating
to truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of such Contract is in violation of any applicable law, rule or
regulation;

 

 

 

          (e)          was originated or purchased without recourse  in
compliance with, and satisfies in all material respects, all applicable
requirements of the Credit and Collection Policy;

 

 

 

          (f)          is not a Government Contract which has the United States
or any of its agencies or instrumentalities as the User;

 

 

 

          (g)          as of the related Pledge Date, is not a Delinquent
Contract;

 

 

 

          (h)          (i) contains “hell or high water” provisions requiring
the related User to assume all risk of loss or malfunction of the related
Equipment, (ii) requires the related User to pay all expenses in connection with
the maintenance, repair, insurance and taxes, together with all other ancillary
costs with respect to the related Equipment and (iii) makes the related User
absolutely and unconditionally liable for all payments required to be made
thereunder, without any right of set-off, counterclaim, or other defense (other
than the discharge in bankruptcy of such related User) and without any right to
prepay the Contract or any contingencies tied to the Obligor;

 

 

 

          (i)          is payable in substantially level monthly or quarterly
rental payments calculated at a fixed yield;

 

 

 

          (j)          creates a valid and enforceable security interest (or, in
the case of a “true lease”, a valid ownership interest) in favor of the
Transferor in the related Equipment, and such Equipment has not been the subject
of loss or damage;

 

 

 

          (k)          together with the Equipment relating thereto, was the
subject of a valid sale and assignment from the Transferor with good title
transferred to the Obligor thereby and is free and clear of any Liens, other
than the claims arising pursuant to this Series 2002-A Supplement and Master
Agreement and the other documents relating to this transaction; provided,
however, that nothing in this paragraph (k) shall prevent or be deemed to
prohibit the Transferor from suffering to exist upon such Contract any Lien for
federal, state, municipal or other local taxes if such taxes shall not at the
time be due and payable or if the Transferor shall concurrently be contesting
the validity thereof in good faith by appropriate proceedings that have stayed
enforcement thereof and shall have set aside on its books adequate reserves with
respect thereto;

9

--------------------------------------------------------------------------------




 

          (l)          is in full force and effect in accordance with its terms
and contains enforceable provisions such that the rights and remedies of the
holder thereof shall be adequate for realization against the Equipment, if any,
thereunder and of the benefits of any security granted thereunder;

 

 

 

          (m)          does not provide for the substitution, exchange, or
addition of any other items of Equipment pursuant to such Contract which would
result in any reduction or extension of payments due thereunder;

 

 

 

          (n)          by its terms is due and payable in full on or within 72
months of the applicable Pledge Date;

 

 

 

          (o)          arises under a Contract in substantially the form of one
of the form contracts set forth in Exhibit E hereto or otherwise approved by the
Agent in writing, which is in full force and effect and constitutes the legal,
valid and binding obligation of the related User enforceable against such User
in accordance with its terms subject to no offset, counterclaim or other defense
(other than the discharge in bankruptcy of such User);

 

 

 

          (p)           (i) does not preclude the pledge, transfer or assignment
thereof, (ii) does not require the consent of the User to the pledge, assignment
or transfer thereof, and (iii) does not contain a confidentiality provision that
purports to restrict the ability of the Trustee to exercise its rights under the
Series 2002-A Related Documents with respect thereto, including, without
limitation, its right to review the Contract;

 

 

 

          (q)          was (i) originated or purchased by the Transferor in the
ordinary course of its business, (ii) approved and purchased or funded in the
ordinary course of the Transferor’s business, and (iii) originated by an
originator eligible under the Credit and Collection Policy;

 

 

 

          (r)          is with a User that, as of the Contract’s Pledge Date, is
not the User with respect to any Charged-Off Contract, and is not and has never
been a Charged-Off Contract;

 

 

 

          (s)          the inclusion of which in the Series 2002-A Trust Estate
would not require the registration of the Obligor or of the Series 2002-A Trust
Estate as an “investment company” under the Investment Company Act of 1940, as
amended;

 

 

 

          (t)          the addition of which to the Series 2002-A Trust Estate
would not result in the Weighted Average Life to exceed 2.5 years;

10

--------------------------------------------------------------------------------




 

          (u)          if the Original Equipment Cost of the Equipment related
to such Contract is valued at greater than $25,000, is secured by a first
priority perfected security interest in such Equipment in favor of Marlin (which
security interest has been validly assigned to the Transferor by Marlin, to the
Obligor by the Transferor and to the Trustee by the Obligor);

 

 

 

          (v)          relates to Equipment which (i) is not a vehicle or other
type of equipment which is subject to a certificate of title or other similar
titling statute and (ii) to the best of the Servicer’s knowledge, has not
suffered any damage or loss;

 

 

 

          (w)          has a Contract Principal Balance which is less than or
equal to $200,000;

 

 

 

          (x)          was not selected by the Transferor from the Transferor’s
pool of leases in a manner adverse to the Series 2002-A Noteholders;

 

 

 

          (y)          arises under a lease or financing contract, is not
currently under any sub-lease agreement, and does not permit any sub-leasing of
the related Equipment;

 

 

 

          (z)          is one as to which all parties to the Contract have
satisfied all obligations to be required to be fulfilled by such parties as of
the related Pledge Date;

 

 

 

          (aa)         is, and has been, at all times, a legal, valid and
binding payment obligation of the User, enforceable in accordance with its
terms;

 

 

 

          (bb)        the User of which is not an Affiliate of the Transferor,
the Servicer or any Obligor;

 

 

 

          (cc)         has been accounted for on the Transferor’s books as sold
to the Obligor;

 

 

 

          (dd)        is not subject to, nor with respect to which has there
been asserted, any litigation or any right to rescission, set off, counterclaim
or other defense of the User;

 

 

 

          (ee)        as to which the related User has been directed to make
payment only to the Lockbox Account at the Lockbox Bank;

 

 

 

          (ff)         as to which the related Equipment has been delivered to,
and accepted by, the related User;

 

 

 

          (gg)         if such Contract is a “true lease”, the Equipment is
owned by the Obligor free and clear of all other liens; and

 

 

 

          (hh)         if such Contract was originated by a third party and
acquired by the Transferor, and if the Original Equipment cost related thereto
exceeded $25,000, a UCC-1 financing statement was filed against the related User
in the appropriate jurisdiction by the originator thereof and a UCC-3 assignment
was filed assigning the original UCC-1 to the Transferor.

11

--------------------------------------------------------------------------------




                    “Equipment Concentration Amount” means, as of any date of
determination, the sum of:

 

(i)

for the Equipment Type “Computers and Peripherals”, the excess, if any, of (x)
the aggregate Contract Principal Balance of all Series 2002-A Contracts with
respect to which the related Equipment is such Equipment Type over (y)
twenty-five percent (25%) of the aggregate Contract Principal Balance of all
Series 2002-A Contracts which are Eligible Contracts at such time;

 

 

 

 

(ii)

for the Equipment Type “Software”, the excess, if any, of (x) the aggregate
Contract Principal Balance of all Series 2002-A Contracts with respect to which
the related Equipment is such Equipment Type over (y) ten percent (10%) of the
aggregate Contract Principal Balance of all Series 2002-A Contracts which are
Eligible Contracts at such time;

 

 

 

 

(iii)

for the Equipment Type “Surveillance Systems”, the excess, if any, of (x) the
aggregate Contract Principal Balance of all Series 2002-A Contracts with respect
to which the related Equipment is such Equipment Type over (y) ten percent (10%)
of the aggregate Contract Principal Balance of all Series 2002-A Contracts which
are Eligible Contracts at such time;

 

 

 

 

(iv)

for the Equipment Type “Telecommunications Equipment”, the excess, if any, of
(x) the aggregate Contract Principal Balance of all Series 2002-A Contracts with
respect to which the related Equipment is such Equipment Type over (y) twenty
percent (20%) of the aggregate Contract Principal Balance of all Series 2002-A
Contracts which are Eligible Contracts at such time;

 

 

 

 

(v)

for the Equipment Type “Office Equipment”, the excess, if any, of (x) the
aggregate Contract Principal Balance of all Series 2002-A Contracts with respect
to which the related Equipment is such Equipment Type over (y) thirty percent
(30%) of the aggregate Contract Principal Balance of all Series 2002-A Contracts
which are Eligible Contracts at such time; and

 

 

 

 

(vi)

for each other Equipment Type, the excess, if any, of (x) the aggregate Contract
Principal Balance of all Series 2002-A Contracts with respect to which the
related Equipment is such Equipment Type, over (y) fifteen percent (15%) of the
aggregate Contract Principal Balance of all Series 2002-A Contracts which are
Eligible Contracts at such time.

                    “Equipment Type” means, with respect to each Series 2002-A
Contract, the related Equipment “type”, as indicated on the Servicer’s servicing
system with respect to such Series 2002-A Contract.

                    “Federal Funds Rate” means for any day the greater of (i)
the average rate per annum as determined by JPMorgan Chase at which overnight
Federal funds are offered to JPMorgan Chase for such day by major banks in the
interbank market, and (ii) if JPMorgan Chase is borrowing overnight funds from a
Federal Reserve Bank that day, the average rate per annum at which such
overnight borrowings are made on that day.  Each determination of the Federal
Funds Rate by JPMorgan Chase shall be conclusive and binding except in the case
of manifest error.

12

--------------------------------------------------------------------------------




                    “Fee Letter” means that certain letter agreement dated as of
March 15, 2006 by and among the Obligor, the Obligors’ Agent and the Agent, as
it may be amended or modified and in effect from time to time.

                    “Fee Rate” means the aggregate of the rates at which fees
are payable in connection with Series 2002-A (i.e., LIBO Margin (as set forth in
the Fee Letter), the Servicing Fee of 1.00%, the Trustee’s Fee of 0.015%, and
the Back-Up Servicer’s Fee of 0.03%.

                    “Floor Shortfall Amount” means, as of any date of
determination, the excess, if any, of (x) the Credit Support Floor Amount over
(y) the Credit Support Amount, in each case as of such date.

                    “Government Concentration Amount” means, as of any date of
determination, the excess of (x) the aggregate Contract Principal Balance of all
Series 2002-A Contracts which are Government Contracts having a state,
municipality or agency or instrumentality of a state or a municipality as the
User over (y) two percent (2.0%) of the aggregate Contract Principal Balance of
all Series 2002-A Contracts which are Eligible Contracts at such time.

                    “Hedge Agreement” means an interest rate cap or swap
agreement between the Trustee or Obligor and a Hedge Counterparty satisfying the
conditions specified in Section 3.08 hereof.

                    “Hedge Counterparty” means either (i) a Person reasonably
acceptable to the Agent (it being stipulated that each party listed on Schedule
1 hereto is acceptable) and having long term unsecured debt obligations rated at
least AA- by S&P and Aa3 by Moody’s, (ii) JPMorgan Chase for so long as its long
term unsecured debt obligations are rated at least A by S&P and A1 by Moody’s.

                    “Hedge Rate” means, with respect to any Hedge Agreement and
the Series 2002-A Contracts assigned thereto, (a) if such Hedge Agreement is a
Cap Agreement, the fixed rate per annum which the Base LIBO Rate must exceed to
result in payments made thereunder by the Hedge Counterparty to the Series
2002-A Facility Account, and (b) if such Hedge Agreement is an interest rate
swap agreement, the fixed rate per annum which is applied to the notional amount
of such Hedge Agreement to calculate the payments to be made by the Trustee or
Obligor thereunder to the Hedge Counterparty.

                    “Increased Servicer Fee” means as of any Settlement Date, an
amount not to exceed 0.25% of the aggregate Contract Principal Balance of the
Series 2002-A Contracts as of the first day of the prior Collection Period,
payable on each Settlement Date to any successor Servicer in accordance with
Section 9.02(b) of the Master Agreement as additional compensation in excess of
the Servicing Fee for the performance of its duties hereunder and under the
Master Agreement.

13

--------------------------------------------------------------------------------




                    “Independent Public Accountants” shall mean, with respect to
Marlin, any “Big 4” accounting firm, or other accounting firm reasonably
acceptable to the Series Controlling Party.

                     “Interest Coverage Ratio” means, as of any date of
determination, and with respect to Marlin and its consolidated subsidiaries,
EBITDA as a multiple of Interest Expense.

                    “Interest Expense” means for any period, for Marlin and its
consolidated subsidiaries, the sum (without duplication) of all interest in
respect of Indebtedness (including interest on the Series 2002-A Notes and all
similar transactions, and the interest component of any payments in respect of
capitalized lease obligations) accrued or capitalized during such period
(whether or not actually paid during such period);  plus the net amount  payable
under Hedge Agreements (whether or not actually paid or received during such
period, all of which is to be computed over the previous twelve months).

                    “Interest Period” means, with respect to any Settlement
Date, the period from and including the prior Settlement Date (or, in the case
of the first Settlement Date, from and including the Series Closing Date) to but
excluding such Settlement Date.

                    “JPMorgan Chase” means JPMorgan Chase Bank, N.A.

                    “LIBO Margin” has the meaning ascribed thereto in the Fee
Letter.

                    “LIBO Rate” for any Interest Period (or portion thereof for
which an Owner initially funds an investment in the Series 2002-A Notes other
than by issuing Commercial Paper) with respect to the Series 2002-A Notes shall
mean the applicable Base LIBO Rate divided by the percentage equal to the
difference of one minus the LIBOR Reserve Percentage applicable during such
Interest Period (or portion thereof), if any.

                    “LIBO Rate Disruption Event” shall mean, for any Owner with
respect to any Series 2002-A Note, for any Interest Period or portion thereof,
any of the following:  (a) a determination by such Owner that it would be
contrary to law or to the directive of any central bank or other governmental
authority to obtain United States dollars in the London interbank market to fund
its investment in such Series 2002-A Note for such Interest Period or portion
thereof, (b) prime banks in the London interbank market are not then generally
quoting a Base LIBO Rate or not then quoting a Base LIBO Rate to Persons such as
such Owner, or (c) the inability of such Owner by reason of circumstances
affecting the London interbank market generally, to obtain U.S. Dollars in such
market to fund its investment in such Series 2002-A Note for such Interest
Period or portion thereof.

                    “LIBOR Reserve Percentage” shall mean, relative to each
Interest Period or portion thereof, a percentage (expressed as a decimal) equal
to the daily average during such Interest Period or portion thereof of the
percentages in effect on each day of such Interest Period or portion thereof, as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), for determining the maximum reserve requirements applicable to
“Eurocurrency liabilities” pursuant to Regulation D or any other applicable
regulation of the Board of Governors of the Federal Reserve System which
prescribes reserve requirements applicable to “Eurocurrency liabilities” as
currently defined in Regulation D.

14

--------------------------------------------------------------------------------




                    “Liquidity Agreement” shall mean the liquidity agreement
dated as of March 15, 2006 among Falcon Asset Securitization Corporation, the
liquidity banks named therein, and JPMorgan Chase, as the liquidity agent, as
amended from time to time.

                    “Liquidity Expiration Date” shall mean March 15, 2009.

                    “Liquidity Provider” shall mean a financial institution to
whom the Obligors’ Agent shall have consented (which consent shall not be
unreasonably withheld) providing liquidity support to or for the account of any
Purchaser, whether by an extension of credit, the acquisition of an interest in
the Series 2002-A Notes, or otherwise, or having a commitment to provide such
support under a liquidity agreement which relates to this Supplement.

                    “Lockbox Account” means the account no. 2000004737584
established and maintained by the Lockbox Bank for the purpose of receiving
payments on the Series 2002-A Contracts.

                    “Lockbox Bank” means Wachovia Bank or any other commercial
bank acceptable to the Agent.

                    “London Banking Day” means a day on which commercial banks
are open for business (including dealers in foreign exchange and foreign
currency deposits) in London, England.

                    “Market Disruption Event” means, with respect to any
calendar month, an increase in the level of spreads to the applicable United
States Treasury Obligation for “AAA”- rated small ticket lease asset-backed
securities by more than 75% over such spreads prevailing during the prior
calendar month, as reasonably determined by the Agent at the request of Marlin.

                    “Marlin” means Marlin Leasing Corporation, a Delaware
corporation.

                    “Master Agreement” has the meaning set forth in the Recitals
hereto.

                    “Master Transfer Agreement” means that certain Master Lease
Acquisition and Sale Agreement dated as of April 1, 2002 among Marlin, the
Obligors’ Agent and the Obligors set forth therein as parties thereto from time
to time, as such agreement may be amended, supplemented or modified from time to
time.

                    “Maximum Applicable Credit Support” means the largest Credit
Support Amount on any day occurring since the most recent Take-Out.

                    “Maximum Series Limit” means $100,000,000.

                    “Monthly Interest” means, with respect to any Settlement
Date, interest due in respect of the Series 2002-A Notes calculated at the
Series 2002-A Note Interest Rate for the preceding Interest Period (which amount
shall include, in the event the aggregate principal portion of the respective
investments of each Purchaser exceeded the Series 2002-A Note Balance after
giving effect to all distributions on the prior Settlement Date, an amount equal
to interest accrued on such excess at the rate described in paragraph (a) of the
definition of Series 2002-A Note Interest Rate).

15

--------------------------------------------------------------------------------




                    “Net Investment” means as of any date of determination the
sum of (i) the Series 2002-A Note Balance as of such date plus (ii) accrued and
unpaid interest at the Series 2002-A Note Interest Rate through such date plus
(iii) any Noteholder’s Carryover Interest as of such date.

                    “Note Purchase Agreement” shall mean the Note Purchase
Agreement dated as of April 1, 2002, among the Obligor, the Obligors’ Agent, the
Purchasers and the Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time hereafter.

                    “Noteholder’s Carryover Interest” means, as of any date of
determination, the amount of Monthly Interest due on any prior Settlement Date
but not paid, plus interest thereon through such date from such prior Settlement
Date, calculated using the Series 2002-A Note Interest Rate applicable for the
next Settlement Date, all as determined by the Agent.

                    “Obligor” means MLR II LLC.

                    “Original Issue Date” has the meaning specified in Section
3.07(b)(x) hereof.

                    “Original Servicer Fee Rate” has the meaning specified in
Section 3.07(b)(ix) hereof.

                    “Overconcentration Amount” means an amount, at any time,
equal to the sum of (i) the aggregate User Concentration Amount for all Users,
(ii) the aggregate State Concentration Amount for all States, (iii) the
Equipment Concentration Amount, (iv) the aggregate Broker/Vendor Concentration
Amounts for all Brokers and vendors, (v) the Government Concentration Amount,
(vi) the Quarterly Payment Concentration Amount and (vii) the Broker
Concentration Amount.

                    “Owner” means each Purchaser, each Liquidity Provider and
each other Person that has purchased, or has entered into a commitment to
purchase, a Series 2002-A Note, or an interest therein.

                    “Pledge” means the pledge by the Obligor hereunder of its
right, title and interest in and to specified Pledged Property related thereto
to the Trustee for the benefit of the Series 2002-A Noteholders in accordance
with Section 1.02 hereof.

                    “Pledge Date” has the meaning set forth in Section 4.01(b)
hereof.

                    “Pledge Notice” has the meaning specified in Section 4.01(b)
hereof.

                    “Pledged Property” means, with respect to the Series 2002-A
Trust Estate, each Series 2002-A Contract, together with all associated property
and rights with respect thereto described in clauses (2) through (9) of Section
1.02 hereof.

16

--------------------------------------------------------------------------------




                    “Portfolio Charged-Off Ratio” means, as of the last day of
any Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the product of (i) 12 and (ii) the excess of (x) the sum of
the aggregate of Marlin’s net investment (calculated in accordance with GAAP) in
all leases included in the Servicer’s servicing portfolio which would have first
satisfied the definition of Charged-Off Contracts (assuming that such definition
applied to such leases) during such Collection Period, over (y) the sum of all
recoveries during such Collection Period for leases included in the Servicer’s
servicing portfolio, and the denominator of which is equal to the aggregate
undiscounted scheduled periodic payments on all leases included in the
Servicer’s servicing portfolio as of the beginning of the related Collection
Period.

                    “Prime Rate” means, for any period, the daily average during
such period of the floating commercial loan rate per annum of JPMorgan Chase
(which rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer by JPMorgan Chase) announced from
time to time as its prime rate or equivalent for Dollar loans in the USA,
changing as and when said rate changes.

                    “Pro Forma Borrowing Base” means, (x) as of any Pledge Date,
the Borrowing Base (including the various components thereof) as calculated
assuming that all Series 2002-A Contracts to be Pledged on such Pledge Date have
in fact been so Pledged and (y) as of any day which is not a Pledge Date, the
Borrowing Base as of such day.

                    “Purchase Price Percentage” means as of any date of
determination the lesser of (i) .80 and (ii) 1 minus the product of a times b
times c, where:

                    a =   the Average Charged-Off Ratio as of such date of
determination;

                    b =   the Weighted Average Life, rounded to the second
decimal place; and

                    c =   2.75

                    “Purchaser” has the meaning specified in the Note Purchase
Agreement.

                    “Quarterly Payment Concentration Amount” means, as of any
date of determination, the excess of (x) the aggregate Contract Principal
Balance of all Series 2002-A Contracts which are payable on a quarterly basis
over (y) four percent (4%) of the aggregate Contract Principal Balance of all
Series 2002-A Contracts which are Eligible Contracts at such time.

                    “Record Date” means, with respect to any Settlement Date,
the close of business on the Business Day preceding such Settlement Date.

                    “Redemption Price” has the meaning specified in Section 6.02
hereof.

                    “Refinance Proceeds” means with respect to any Collection
Period, proceeds of the issuance of a new series of notes or the issuance of
certificates in connection with a Take-Out of Series 2002-A Contracts, which
proceeds shall be remitted to the Trustee immediately upon receipt for deposit
into the Series 2002-A Facility Account for application in accordance with
Section 3.03 hereof.

17

--------------------------------------------------------------------------------




                    “Required Reserve Amount” means, as to any Settlement Date,
the Reserve Percentage times the Net Investment (after giving effect to
distributions in reduction of the Net Investment on such Settlement Date).

                    “Reserve Percentage” means zero, unless and until the
Obligors’ Agent notifies the Trustee in writing, countersigned by the Agent, of
a different percentage.

                    “Residual Advance Amount” shall have the meaning set forth
in any notice delivered to the Trustee by the Obligors’ Agent, countersigned by
the Agent.  Prior to the delivery of such notice and confirmation by Standard &
Poor’s and Moody’s that their respective facility shadow ratings will not be
affected, the Residual Advance Amount shall be considered to be zero.

                    “Restructured” means, with respect to any Series 2002-A
Contract, any deferral of Scheduled Payments, reduction of the Scheduled
Payments, or extension of the term of such Series 2002-A Contract, in each case
by the Servicer for credit reasons.

                    “Revolving Period” means the period from and including the
Series Closing Date to but excluding the Termination Date.

                    “Series Closing Date” means, with respect to the Series
2002-A Notes,  April 9, 2002.

                    “Series Controlling Party” has the meaning specified in
Section 3.07(b)(vi) hereof.

                    “Series Event of Default” has the meaning specified in
Section 5.01 hereof.

                    “Series Trust Estate” means, with respect to the Series
2002-A Notes, the Series 2002-A Trust Estate.

                    “Series Trustee Secured Obligations” has the meaning set
forth in Section 3.07(b)(vii).

                    “Series 2002-A Account” means each of the Series 2002-A
Facility Account, the Series 2002-A Reserve Account and the Series 2002-A
Advance Payment Account.

                    “Series 2002-A Advance Payment Account” has the meaning set
forth in Section 3.01(c) hereof.

                    “Series 2002-A Alternative Rate” means, for any Interest
Period (or portion thereof) for which a Purchaser initially funds an investment
in the Series 2002-A Notes other than by issuing Commercial Paper, an interest
rate per annum equal to the LIBO Rate for such Interest Period (or such portion
thereof); provided, however, that:

18

--------------------------------------------------------------------------------




 

          (a)     if a Purchaser shall notify the Agent that a LIBO Rate
Disruption Event has occurred and is continuing, then, in any such case, the
“Series 2002-A Alternative Rate” for the Series 2002-A Notes for such Interest
Period or portion thereof shall be an interest rate per annum equal to the
Series 2002-A Base Rate from time to time in effect unless the Agent and the
Obligors’ Agent agree in writing to a different rate; and

 

 

 

          (b)     without limiting the foregoing, if with respect to any
Interest Period or portion thereof any Purchaser shall have notified the Agent
that the rate at which deposits of the United States dollars are being offered
to such Purchaser in the London interbank market does not accurately reflect the
cost to such Purchaser of funding its investment in the Series 2002-A Notes for
such Interest Period or portion thereof, the Obligors’ Agent and the Agent shall
negotiate in good faith to determine a mutually agreeable different rate as the
Series 2002-A Alternative Rate sufficient to meet such Purchaser’s costs and,
pending the conclusion of those negotiations, the Series 2002-A Alternative Rate
for each Interest Period shall be the LIBO Rate; provided, however, that if the
Obligors’ Agent and the Agent have not agreed upon a rate before the end of the
second full Interest Period following the date of such Purchaser’s notice to the
Agent, the Series 2002-A Alternative Rate for each successive Interest Period
for so long as the condition giving rise to such notice shall be continuing
shall be the Series 2002-A Base Rate.

                    “Series 2002-A Available Funds” means, with respect to any
Settlement Date, the aggregate amount of Collections received by the Servicer
during the prior Collection Period with respect to the Series 2002-A Trust
Estate (other than Collections representing Advance Payments until such Advance
Payments are applied as Collections in accordance with Section 7.01 of the
Master Agreement), plus any net payments under a Hedge Agreement received since
the previous Settlement Date,  plus any Prepayment Amounts deposited in the
Series 2002-A Facility Account pursuant to Section 6.01 hereof.

                    “Series 2002-A Base Rate” means, on any date, a fluctuating
rate per annum equal to the higher of (a) the Prime Rate or (b) the Federal
Funds Rate plus 0.75%.

                    “Series 2002-A Contract” means each Contract listed on a
List of Contracts attached to a Pledge Notice which is delivered in connection
with a Pledge of Pledged Property with respect to the Series 2002-A Trust
Estate, and which Contract has not been released from the Series 2002-A Trust
Estate as provided herein or in the Master Agreement.

                    “Series 2002-A Facility Account” has the meaning set forth
in Section 3.01(a) hereof.

                    “Series 2002-A Note” means any one of the Series 2002-A
Notes executed by the Obligor in favor of the Agent and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A hereto, and any
replacement therefor.

                    “Series 2002-A Note Balance” means, as of any time of
determination, the aggregate, cumulative amount of the Advance Amounts funded
pursuant to Section 4.01(b) hereof since the Series Closing Date, reduced by the
aggregate, cumulative amounts described in Sections 3.03(a)(i) tenth,
3.03(a)(ii) eleventh and 3.03(a)(ii) sixteenth and actually paid to the Series
2002-A Noteholders on all prior Settlement Dates.

                    “Series 2002-A Noteholder” shall mean any Owner, as defined
herein.

19

--------------------------------------------------------------------------------




                    “Series 2002-A Note Interest Rate” means for any Interest
Period for the Series 2002-A Notes, the weighted average of the following rates
determined for each Purchaser (based on the respective investments of each
Purchaser in the Series 2002-A Notes and the time period for which applicable
rates are in effect):

 

          (a)     to the extent that a Purchaser funds its investment in the
Series 2002-A Notes for such Interest Period or portion thereof by issuing
Commercial Paper, the sum of (i) the CP Margin, (ii) the weighted average of the
rates at which Commercial Paper issued by such Purchaser to fund the purchase or
maintenance of its investments in the Series 2002-A Notes during such Interest
Period or portion thereof, plus (iii) any and all accrued commissions in respect
of placement agents and Commercial Paper dealers, and issuing and paying agent
fees incurred, in respect of such Commercial Paper for such Interest Period or
portion thereof, plus (iv) other costs associated with funding small or odd-lot
amounts with respect to all receivable purchase facilities which are funded by
such Commercial Paper for such Interest Period or portion thereof; provided,
however, for purposes of calculating such weighted average, (1) if any such rate
is a discount rate, such discount rate shall be converted to an interest bearing
equivalent rate per annum for a 360 day year, and (2) for clauses (iii) and (iv)
above, such amounts shall be converted to an interest bearing equivalent rate
per annum for a 360 day year, and

 

 

 

          (b)     to the extent that a Purchaser funds its investments in the
Series 2002-A Notes for such Interest Period or portion thereof other than by
issuing Commercial Paper, a rate equal to the sum of (i) the applicable LIBO
Margin and (ii) the Series 2002-A Alternative Rate for such Interest Period or
portion thereof or such other rate as the Agent and the Obligors’ Agent shall
agree to in writing.

The Series 2002-A Note Interest Rate for any Interest Period shall be adjusted
to yield, when applied to the outstanding principal balance of the Series 2002-A
Notes, an amount sufficient to pay interest on the incremental effective
principal balance of any funding resulting from the capitalization of interest,
if any, during such Interest Period.

As used in paragraph (a) of this definition, each Purchaser’s weighted average
of the Commercial Paper rates shall include (x) any incremental carrying costs
incurred with respect to Commercial Paper maturing on dates other than those on
which corresponding funds are received by such Purchaser, and (y) other
borrowings by such Purchaser to fund the Net Investment (other than under any
liquidity agreement or other program support agreement), including borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market.

                    “Series 2002-A Related Documents” means, collectively, this
Series 2002-A Supplement, the Fee Letter, the Hedge Agreement(s), the Master
Agreement, the Master Transfer Agreement, the Collateral Administration
Agreement, the Note Purchase Agreement, the Series 2002-A Notes and all other
instruments, documents, financing statements and agreements executed and
delivered by the Obligor, the Obligors’ Agent or the Servicer in connection
herewith or therewith and each Series 2002-A Transfer Agreement Supplement
executed pursuant thereto with respect to the Series 2002-A Trust Estate.

20

--------------------------------------------------------------------------------




                    “Series 2002-A Reserve Account” shall have the meaning set
forth in Section 3.01(b) hereof.

                    “Series 2002-A Secured Parties” shall have the meaning set
forth in Section 3.07(b)(viii) hereof.

                    “Series 2002-A Transfer Agreement Supplement” means each
Transfer Agreement Supplement entered into pursuant to the Master Transfer
Agreement which transfers Series 2002-A Contracts to the Obligor for inclusion
in the Series 2002-A Trust Estate.

                    “Series 2002-A Trust Estate” shall have the meaning set
forth in Section 1.02 hereof.

                    “Servicer’s Certificate” means a report with respect to
Series 2002-A, in substantially the form of Exhibit D hereto (appropriately
completed), furnished by the Servicer to the Obligors’ Agent, the Trustee and
the Agent pursuant to Section 6.06 of the Master Agreement.

                    “Servicing Fee” means as of any Settlement Date, an amount
equal to one-twelfth of 1.00% of the daily average Contract Principal Balance of
the Series 2002-A Contracts during the prior Collection Period, payable on each
Settlement Date to the Servicer pursuant to Section 3.03 hereof as compensation
for the performance of its duties hereunder and under the Master Agreement.

                    “Settlement Date” means the 15th of each month (or if the
15th of any month is not a Business Day, then on the next succeeding Business
Day) commencing with May 15, 2002.

                    “State Concentration Amount” means for any State, the
excess, if any, of (x) the aggregate Contract Principal Balance of all Series
2002-A Contracts with respect to which any User is domiciled in such State, over
(y) fifteen percent (15%) of the aggregate Contract Principal Balance of all
Series 2002-A Contracts which are Eligible Contracts at such time.

                    “Swap Agreement” means a Hedging Agreement other than a Cap
Agreement.

                    “Take Out” means the refinancing of all of the Series 2002-A
Contracts (whether through the issuance of asset-backed securities, funding
through other Committed Financing Facilities, whole loan sales or otherwise).

                    “Tangible Net Worth” means, as of any date of determination
with respect to Marlin, its shareholders’ equity, less any intangible assets,
all determined in accordance with GAAP; provided that neither (a) the principal
portion of any subordinated debt which is payable within six months of such date
of determination  nor (b) any preferred stock which has a put right or other
similar right within six months of such date of determination shall be
considered equity.

21

--------------------------------------------------------------------------------




                    “Termination Date” means the earliest to occur of:  (i)
March 15, 2009, or such later date as the parties (with the express written
consent of the Agent) may hereafter agree in accordance with Section 4.01(i),
(ii) the day designated as the Termination Date by the Obligor on sixty (60)
days’ prior written notice to the Agent, (iii) the day on which the Series
Controlling Party declares the occurrence of the Termination Date or on which
the Termination Date automatically occurs pursuant to Section 5.01, (iv) the
90th day following the date on which the Agent has delivered a written notice to
the Transferor to the effect that the most recent audit completed by the Agent
or its designee of the Transferor’s origination, servicing and documentation
procedures has revealed to the Agent deficiencies which it reasonably believes
creates a material adverse effect on the facility, (v) a Hedge Counterparty
fails to satisfy the definition thereof and is not replaced within fifteen (15)
Business Days by a Person satisfying the definition thereof and (vi) the
Liquidity Expiration Date.  The Agent shall notify the Obligors’ Agent
immediately upon receipt of notice of, but in any event at least 10 days prior
to the date referenced in clause (vi), the up-coming occurrence of such event
described in clause (vi).  In addition, no later than 45 days before the
scheduled termination of the Liquidity Agreement, the Agent shall notify the
Obligors’ Agent as to whether the Company has submitted a renewal request under
the Liquidity Agreement.

                    “Three-Month Rolling Average” means, with respect to any
pool performance ratio, the sum of the applicable ratio for the most recently
ended Collection Period and two immediately preceding Collection Periods divided
by three.

                    “Trustee Fee” means the monthly fee payable to the Trustee
on each Settlement Date, which shall be the greater of (x) one-twelfth of one
and a half basis points (0.015%) per annum times the aggregate Contract
Principal Balance of the Series 2002-A Contracts as of the end of the preceding
Collection Period and (y) $1,000.

                    “Unused Fee” shall have the meaning set forth in the Fee
Letter.

                    “User Concentration Amount” means, for any User, the excess,
if any, of (x) the aggregate Contract Principal Balance of all Series 2002-A
Contracts with respect to which such User or any Affiliate of such User is the
User, over (y) one percent (1.0%) of the aggregate Contract Principal Balance of
all Series 2002-A Contracts which are Eligible Contracts at such time.

                    “Weighted Average Hedge Rate” means, with respect to any
Interest Period, the weighted average (weighted based on the related notional
balances, as well as the number of days during such Interest Period for which
the related Hedge Agreement was in effect) of Hedge Rates applicable to all
Hedge Agreements under which payment will be received on the Settlement Date
relating to such Interest Period.

22

--------------------------------------------------------------------------------




                    “Weighted Average Life” means, as of any date of
determination, a term in years equal to the sum of:

SIGMA     (Pn X Tn)
                   PB


 

where:

 

 

 

SIGMA  =         The mathematical symbol for summation.  The summation is
computed from 1 to n, where n is the number of months from the date of
determination until the date of the last Scheduled Payment under the last Series
2002-A Contract scheduled to be outstanding;

 

 

 

Pn          =          The sum of the principal portions of the Scheduled
Payments for all Series 2002-A Contracts in the nth month after the date of
determination;

 

 

 

Tn          =          The remaining period, in months, from the time of
calculation until such nth month; and

 

 

 

PB          =          The aggregate Contract Principal Balance of all Series
2002-A Contracts at the time of calculation,

divided by 12 and rounded to the second decimal place.

ARTICLE III

DISTRIBUTIONS AND STATEMENTS TO
SERIES 2002-A NOTEHOLDER; SERIES SPECIFIC COVENANTS

                    Section 3.01     Series 2002-A Accounts.

                    (a)           The Trustee, for the benefit of the Series
2002-A Secured Parties, shall establish and maintain an account (the “Series
2002-A Facility Account”) as a segregated trust account in the Trustee’s
corporate trust department, identified as the “Wells Fargo Bank, N.A., as
Trustee, Facility Account for Marlin Master Financing Facility Agreement, in
trust for the Series 2002-A Secured Parties.”  The Trustee shall make or permit
withdrawals from the Series 2002-A Facility Account only as provided in this
Series 2002-A Supplement;

                    (b)          The Trustee, for the benefit of the Series
2002-A Secured Parties, shall establish and maintain an account (the “Series
2002-A Reserve Account”) as a segregated trust account in the Trustee’s
corporate trust department, identified as the “Wells Fargo Bank, N.A., as
Trustee, Reserve Account for Marlin Master Financing Facility Agreement, in
trust for the Series 2002-A Secured Parties.”  The Trustee shall make or permit
withdrawals from the Series 2002-A Reserve Account only as provided in this
Series 2002-A Supplement and in the Master Agreement;

                    (c)          The Trustee, for the benefit of the Series
2002-A Secured Parties, shall establish and maintain an account (the “Series
2002-A Advance Payment Account”) as a segregated trust account in the Trustee’s
corporate trust department, identified as the “Wells Fargo Bank, N.A., as
Trustee, Advance Payment Account for Marlin Master Financing Facility Agreement,
in trust for the Series 2002-A Secured Parties.”  The Trustee shall make or
permit withdrawals from the Series 2002-A Advance Payment Account only as
provided in this Series 2002-A Supplement and in the Master Agreement;

23

--------------------------------------------------------------------------------




                    (d)          The Trustee shall deposit to the Series 2002-A
Facility Account all Refinance Proceeds remitted to it by the Obligor
immediately upon the Trustee’s receipt thereof;

                    (e)          The Trustee shall deposit to the Series 2002-A
Facility Account any Crossover Amounts remitted to it from other Series assigned
to Group A, as provided in the Series Supplement(s) relating to such other
Series immediately upon the Trustee’s receipt thereof; and

                    (f)          Notwithstanding the foregoing or anything in
the Master Agreement to the contrary, upon written instruction from the
Servicer, the Trustee may deduct from amounts otherwise specified for deposit to
the Series 2002-A Facility Account any amounts previously deposited by the
Trustee into the Series 2002-A Facility Account but which (i) are subsequently
uncollectible as a result of dishonor of the instrument of payment for or on
behalf of the User, (ii) are later determined to have resulted from mistaken
deposits or (iii) constitute Servicing Charges.

                    Section 3.02      Agent to Send Notice of Amounts Due.  On
each Determination Date, the Agent shall send to the Servicer (with a copy to
the Trustee), a notice in the form of Exhibit C to the Note Purchase Agreement.

                    Section 3.03     Distributions from Series 2002-A Facility
Account.

                    (a)          On each Settlement Date, the Trustee (based
solely on the information set forth in the related Servicer’s Certificate) shall
allocate and distribute funds on deposit in the Series 2002-A Facility Account
in the following order of priority, without duplication:

 

(i)

if such Settlement Date occurs during the Revolving Period:

 

 

 

 

 

first, from Series 2002-A Available Funds, to pay to the Servicer and the
Trustee, as applicable, any amounts referred to in Section  3.01(f) and to pay
to any other Persons that mistakenly deposited funds into the Series 2002-A
Facility Account, such mistakenly deposited funds;

 

 

 

 

 

second, from the remaining Series 2002-A Available Funds relating to Series
2002-A Contracts for which the Servicer has made Servicer Advances that remain
unremibursed, to the Servicer, an amount necessary to reimburse the Servicer for
such unreimbursed Servicer Advances with respect to such Series 2002-A
Contracts;

 

 

 

 

 

third, from the remaining Series 2002-A Available Funds, to the Trustee for
payment to Hedge Counterparties, amounts due under the related Hedge Agreements,
except amounts due as fees, expenses or as the consequence of the occurrence of
an event of default or termination event under such Hedge Agreement or otherwise
due upon the termination of such Hedge Agreement, which amounts shall be paid as
provided in clause  sixteenth below;

24

--------------------------------------------------------------------------------




 

fourth, from the remaining Series 2002-A Available Funds, to the Servicer, if
the Servicer is not the Obligor or an Affiliate of the Obligor, in payment of
any Servicing Fee then due;

 

 

 

fifth, from the remaining Series 2002-A Available Funds, to the Trustee, the
Trustee Fee, and to the Back-up Servicer, the Back-Up Servicing Fee, any
out-of-pocket expenses of the Trustee and the Back-up Servicer or successor
Servicer reasonably incurred in connection with the Series 2002-A transaction
subject to an aggregate, cumulative maximum (including amounts paid under
paragraph (a)(ii) fifth below) of $50,000 (with respect to the above described
expenses) during the term of this facility, any expenses in excess of such
cumulative maximum amount if such expenses are approved in writing by the Agent
and any servicing Transition Cost due such Persons under this Series Supplement;

 

 

 

sixth, [reserved];

 

 

 

seventh, [reserved]

 

 

 

eighth, from the remaining Series 2002-A Available Funds, to the Series 2002-A
Noteholders the following amounts in the following order, without duplication: 
(a) the Noteholder’s Carryover Interest, if any, minus the amount of any such
Noteholder’s Carryover Interest arising as a result of any payment default by
JPMorgan Chase under any Hedge Agreement with respect to any prior Settlement
Date and (b) the Monthly Interest due on such Settlement Date minus the amount
of any payment default by JPMorgan Chase under any Hedge Agreement with respect
to such Settlement Date;

 

 

 

ninth,  [reserved];

 

 

 

tenth, from the remaining Series 2002-A Available Funds, to the Series 2002-A
Noteholders in reduction of the Series 2002-A Note Balance, the lesser of:

 

 

 

          (x)          such remaining Series 2002-A Available Funds and

 

 

 

          (y)          the excess of (1) the Net Investment, after taking into
account any reduction thereof on such Settlement Date pursuant to the preceding
clauses of this subsection (a)(i), over (2) the Pro Forma Borrowing Base which,
for purposes of this clause (y), shall not include the portion of the Series
2002-A Available Funds then on deposit in the Series 2002-A Facility Account
which represents funds required to be applied to the amortization of the Series
2002-A Note Balance for the related Collection Period;

 

 

 

eleventh, [reserved];

25

--------------------------------------------------------------------------------




 

 

twelfth, from the remaining Series 2002-A Available Funds, to the Series 2002-A
Noteholders, for the benefit of the applicable Owners, or to the Agent, as
applicable, in payment of the Unused Fee, Breakage Costs and any other amounts
owing to the Series 2002-A Noteholders or the Agent under the Series 2002-A
Related Documents for the current Collection Period and any prior Collection
Period, as certified by the Agent to the Trustee and the Obligors’ Agent;

 

 

 

thirteenth, to the Servicer, if the Servicer is a person other than Marlin or
any Affiliate thereof, by wire transfer of immediately available funds to the
account designated by such Servicer, the Increased Servicer Fee, if any, then
due, together with any unpaid Increased Servicer Fees from prior Collection
Periods, if any;

 

 

 

fourteenth, from the remaining Series 2002-A Available Funds, to the Series
2002-A Reserve Account, an amount up to the amount, if any, necessary to make
the amounts on deposit in the Series 2002-A Reserve Account equal the Required
Reserve Amount;

 

 

 

fifteenth, from the remaining Series 2002-A Available Funds, to the Obligor, the
lesser of:

 

 

 

          (i)          the Advance Amount for all Series 2002-A Contracts being
Pledged on such Settlement Date in accordance with Section 4.01(e) hereof; and

 

 

 

          (ii)          such remaining Series 2002-A Available Funds;

 

 

 

sixteenth, from the remaining Series 2002-A Available Funds, ratably, to each
Hedge Counterparty (and based upon the amounts owed to each) any amounts due to
it as fees, expenses or as the consequence of an event of default or termination
event under the related Hedge Agreement or otherwise due upon the termination of
the related Hedge Agreement;

 

 

 

seventeenth, from the remaining Series 2002-A Available Funds and from amounts,
if any, on deposit in the Series 2002-A Reserve Account in excess of the
Required Reserve Amount, to the Servicer, if the Servicer is an Obligor or an
Affiliate of an Obligor, in payment of any accrued and unpaid Servicing Fee then
due;

 

 

 

eighteenth, from the remaining Series 2002-A Available Funds, to the Series
2002-A Noteholders the following amounts in the following order, without
duplication:  (a) the amount of any Noteholder’s Carryover Interest arising as a
result of any payment default by JPMorgan Chase under any Hedge Agreement with
respect to any prior Settlement Date which remains unpaid pursuant to clause
eighth above and (b) the amount of any Monthly Interest due on such Settlement
Date which remains unpaid as a result of payment default by JPMorgan Chase under
any Hedge Agreement with respect to such Settlement Date pursuant to clause
eighth above;

26

--------------------------------------------------------------------------------




 

 

nineteenth, from the remaining Series 2002-A Funds, to the Servicer, an amount
necessary to reimburse the Servicer for all unreimbursed Servicer Advances with
respect to the Series 2002-A Contracts; and

 

 

 

 

 

twentieth, from the remaining Series 2002-A Available Funds and from amounts, if
any, on deposit in the Series 2002-A Reserve Account in excess of the Required
Reserve Amount, the balance, if any, to other Series in Group A, if any, and
thereafter to the Obligors’ Agent for the benefit of the applicable Obligor(s),
or as otherwise directed by it in writing.

 

 

 

 

(ii)

if such Settlement Date occurs during the Amortization Period:

 

 

 

 

 

first, from Series 2002-A Available Funds to pay to the Servicer and the
Trustee, as applicable, any amounts referred to in Section 3.01(f) and to pay to
any other Persons that mistakenly deposited funds into the Series 2002-A
Facility Account, such mistakenly deposited funds;

 

 

 

 

 

second, from the remaining Series 2002-A Available Funds relating to Series
2002-A Contracts for which the Servicer has made Servicer Advances that remain
unremibursed, to the Servicer, an amount necessary to reimburse the Servicer for
such unreimbursed Servicer Advances with respect to such Series 2002-A
Contracts;

 

 

 

 

 

third, from the remaining Series 2002-A Available Funds, to the Trustee for
payment to Hedge Counterparties, amounts due under the related Hedge Agreements,
except amounts due as fees, expenses or as the consequence of the occurrence of
an event of default or termination event under such Hedge Agreement or otherwise
due upon the termination of such Hedge Agreement, which amounts shall be paid as
provided in clause eighteenth below;

 

 

 

 

 

fourth, from the remaining Series 2002-A Available Funds, to the Servicer, if
the Servicer is not the Obligor or an Affiliate of the Obligor, in payment of
any Servicing Fee then due;

 

 

 

 

 

fifth, from the remaining Series 2002-A Available Funds, to the Trustee, the
Trustee Fee, and to the Back-up Servicer, the Back-Up Servicing Fee, any
out-of-pocket expenses of the Trustee and the Back-up Servicer or successor
Servicer reasonably incurred in connection with the Series 2002-A transaction 
and, subject to an aggregate, cumulative maximum (including amounts paid under
paragraph (a)(i) fifth above) of $50,000 (with respect to the above described
expenses) during the term of this facility, any expenses in excess of such
cumulative maximum amount if such expenses are approved in writing by the Agent
and any servicing Transition Cost due such Persons under this Series Supplement;

27

--------------------------------------------------------------------------------




 

 

sixth, [reserved];

 

 

 

 

 

seventh, [reserved];

 

 

 

 

 

eighth, [reserved];

 

 

 

 

 

ninth, from the remaining Series 2002-A Available Funds, to the Series 2002-A
Noteholders the following amounts in the following order, without duplication: 
(a) the Noteholder’s Carryover Interest, if any, minus the amount of any such
Noteholder’s Carryover Interest arising as a result of any payment default by
JPMorgan Chase under any  Hedge Agreement with respect to any prior Settlement
Date and (b) the Monthly Interest due on such Settlement Date minus the amount
of any payment default by JPMorgan Chase under any Hedge Agreement with respect
to such Settlement Date;

 

 

 

 

 

tenth, [reserved];

 

 

 

 

 

eleventh, from the remaining Series 2002-A Available Funds (plus, on the first
Settlement Date during the Amortization Period, the amount on deposit in the
Series 2002-A Reserve Account), to the Series 2002-A Noteholders, in reduction
of the Series 2002-A Note Balance, the sum of (1) the amount if any, by which
(x) the Borrowing Base as of the end of the second preceding Collection Period
exceeded (y) the Borrowing Base as of the end of the immediately preceding
Collection Period plus (2) any unpaid amounts due under this clause eleventh on
prior Settlement Dates;

 

 

 

 

 

twelfth, [reserved];

 

 

 

 

 

thirteenth, [reserved];

 

 

 

 

 

fourteenth, to the Servicer, if the Servicer is a person other than Marlin or
any Affiliate thereof, by wire transfer of immediately available funds to the
account designated by such Servicer, the Increased Servicer Fee, if any, then
due, together with any unpaid Increased Servicer Fees from prior Collection
Periods, if any;

 

 

 

 

 

fifteenth, from the remaining Series 2002-A Available Funds, to the Servicer, if
the Servicer is the Obligor or an Affiliate of the Obligor, in payment of any
accrued and unpaid Servicing Fee then due;

 

 

 

 

 

sixteenth, from the remaining Series 2002-A Available Funds (plus, on the first
Settlement Date during the Amortization Period, the amount on deposit in the
Reserve Account not applied under clause eleventh above) to the Series 2002-A
Noteholders in reduction of the Series 2002-A Note Balance, the lesser of (i)
100% of such amount and (ii) the then-outstanding Series 2002-A Note Balance
(calculated after taking into account any reduction therein under clause
eleventh above);

28

--------------------------------------------------------------------------------




 

 

seventeenth, from the remaining Series 2002-A Available Funds, to the Series
2002-A Noteholders, for the benefit of the applicable Owners, or to the Agent,
as applicable, in payment of the Unused Fee, Breakage Costs and any other
amounts owing to the Series 2002-A Noteholders or the Agent under the Series
2002-A Related Documents for the current Collection Period and any prior
Collection Period, as certified by the Agent to the Trustee and the Obligors’
Agent;

 

 

 

 

 

eighteenth, from the remaining Series 2002-A Available Funds, ratably, to each
Hedge Counterparty (and based upon the amounts owed to each) any amounts due as
fees, expenses or as the consequence of an event of default or termination event
under the related Hedge Agreement or otherwise due upon the termination of the
related Hedge Agreement;

 

 

 

 

 

nineteenth, from the remaining Series 2002-A Available Funds, to the Series
2002-A Noteholders the following amounts in the following order, without
duplication:  (a) the amount of any Noteholder’s Carryover Interest arising as a
result of any payment default by JPMorgan Chase under any Hedge Agreement with
respect to any prior Settlement Date which remains unpaid pursuant to clause
ninth above and (b) the amount of any Monthly Interest due on such Settlement
Date which remains unpaid as a result of payment default by JPMorgan Chase under
any Hedge Agreement with respect to such Settlement Date pursuant to clause
ninth above;

 

 

 

 

 

twentieth, from the remaining Series 2002-A Funds, to the Servicer, an amount
necessary to reimburse the Servicer for all unreimbursed Servicer Advances with
respect to the Series 2002-A Contracts; and

 

 

 

 

 

twentyfirst, from the remaining Series 2002-A Available Funds, the balance, if
any, to other Series in Group A, if any, and thereafter to the Obligors’ Agent
for the benefit of the applicable Obligor(s), or as otherwise directed by it in
writing.

                    (b)       All payments of interest, principal, fees, and
other amounts payable to the Series 2002-A Noteholders hereunder shall be made
on each Settlement Date to the Agent for the benefit of the applicable
Purchaser(s) by wire transfer of immediately available funds to an account
designated in writing, in the form of Exhibit C hereto delivered to the Trustee
on or prior to the related Determination Date without presentation or surrender
of the Series 2002-A Note or the making of any notation thereon.  All
computations of interest, including computations of Noteholder’s Carryover
Interest, and Monthly Interest, and any fees due to the Series 2002-A Noteholder
hereunder shall be made on the basis of a year consisting of 360 days for the
actual number of days elapsed.

29

--------------------------------------------------------------------------------




                    (c)       Any designation by the Agent of an account for
receipt of wire transfers pursuant to the preceding clause (b) shall be a
standing instruction, effective with respect to the applicable Settlement Date
and all subsequent Settlement Dates thereafter until revoked.  In the absence of
such timely wire transfer instructions, payment will be made by cashiers check
sent by overnight courier to the Agent at the address designated pursuant to
Section 7.01.  All reasonable costs and expenses incurred by the Trustee in
connection with the distribution of the payments to the Series 2002-A
Noteholders as set forth in this Section 3.03(c) shall be paid by the Servicer.

                    (d)       (i)          In the event that on any
Determination Date occurring during the Revolving Period, the Servicer’s
Certificate indicates that Series 2002-A Available Funds will be insufficient to
make the payments provided for in clauses first through thirteenth of Section
3.03(a)(i) on the related Settlement Date, the Trustee will on the related
Settlement Date withdraw the amount of such insufficiency from the Series 2002-A
Reserve Account to the extent of amounts available therein and apply the amount
withdrawn in accordance with the priorities specified in Section 3.03(a)(i)
through such clause thirteenth.

                               (ii)         On the first Settlement Date
occurring during the Amortization Period all amounts then on deposit in the
Series 2002-A Reserve Account shall be transferred to the Series 2002-A Facility
Account for application in accordance with priorities eleventh and sixteenth
only of Section 3.03(a)(ii) hereof on such Settlement Date.

                    (e)       The Trustee shall not have any duty or obligation
to recalculate, recompute or verify the information contained in the Servicer’s
Certificate.

                    Section 3.04   Reporting and Review Requirements.

                    (a)       The Servicer shall send to the Agent and the
Trustee a Servicer’s Certificate with respect to each Collection Period, such
Servicer’s Certificate to be in the form of that attached hereto as Exhibit D,
not later than three (3) Business Days prior to the immediately succeeding
Settlement Date.  Such report shall also be sent to the Trustee in an electronic
format acceptable to the Trustee.

                    (b)       By January 31 of each calendar year, the Servicer
shall prepare and distribute to the Agent a statement containing such
information as is required to be provided by an issuer of indebtedness under the
Code and such other customary information as is necessary or may reasonably be
requested by the Agent to enable the Purchasers to prepare their tax returns.

                    (c)       The Agent or its designee shall, at Marlin’s
expense (not to exceed $52,500 per annum plus out-of-pocket costs and expenses)
be permitted to conduct such audits of Marlin’s origination, servicing and
documentation procedures as the Agent shall deem necessary, but not more
frequently than three times per year.  In addition, the Agent or its designee
shall have the right (1) as long as a Series Event of Default has not occurred
and is not continuing, to conduct additional audits at the Agent ‘s (or its
designee’s) expense, upon at least two Business Day’s prior notice and (2)
following the occurrence of and during the continuance of a Series Event of
Default, to conduct audits as frequently as it deems necessary, at any time
without prior notice and at Marlin’s expense.

30

--------------------------------------------------------------------------------




                    (d)       Marlin shall provide the Agent with a covenant
compliance certificate (as part of the Servicer’s Certificate), to the effect
that, as of the end of each calendar quarter, Marlin and each Obligor is in
compliance with its respective covenants hereunder (listing any exceptions)
signed by a Servicing Officer of Marlin and delivered within 45 days of the end
of such calendar quarter.

                    (e)       Marlin shall provide the Agent with consolidated
and consolidating financial statements (consolidating financial statements to
include, in columnar format, all wholly-owned subsidiaries of Marlin, with the
exception of subsidiaries that are special-purpose entities), in each case
prepared in accordance with GAAP (i) unaudited, on a quarterly basis, within 45
days of the end of each calendar quarter, certified by the Chief Financial
Officer of Marlin and (ii) audited, on an annual basis, within 120 days of the
end of each fiscal year, audited by Marlin’s Independent Public Accountants.

                    (f)       Notwithstanding any other provisions of this
Series 2002-A Supplement or the Master Agreement to the contrary, the Servicer
is permitted to deliver the Servicer Certificate and all other reports and
communications required by this Series 2002-A Supplement (including this Section
3.04) via electronic mail.

                    (g)       Marlin shall provide the Agent with a copy of its
annual management/internal control report prepared by Marlin’s Independent
Public Accountants, promptly following Marlin’s receipt thereof and in no event
later than 120 days following the end of each fiscal year.

                    (h)       Marlin shall provide the Agent with a copy of its
annual budget for each upcoming fiscal year, including statements of income and
cash flows, and balance sheets, not later than 30 days after the beginning of
such fiscal year.

                    (i)        The Servicer and the Trustee shall furnish to the
Agent during the term of this Series 2002-A Supplement, such periodic, special
or other reports or information not specifically provided for herein, as shall
be necessary, reasonable and appropriate as shall be requested by the Agent, all
such reports or information to be provided by and in accordance with reasonable
instructions and directions as the Agent may reasonably require and as the
Servicer and the Trustee may reasonably be able to produce.  In furtherance of,
and not in limitation of the foregoing, there shall be delivered to the Agent by
the Trustee, promptly following the Trustee’s receipt thereof, copies of (i)
each Servicer’s annual compliance statement delivered to the Trustee pursuant to
Section 6.07 of the Master Agreement, and (ii) each financial statement and
report delivered to the Trustee pursuant to Section 6.08 of the Master
Agreement.  The Trustee’s obligation under this Section 3.04(c) shall only
pertain to information provided by the Servicer to the Trustee or otherwise in
the Trustee’s possession.

                    (j)        The Trustee shall promptly, after any Responsible
Officer’s receipt of copies thereof or any Responsible Officer acquiring actual
knowledge thereof, send to the Agent (at the Servicer’s expense):

31

--------------------------------------------------------------------------------




 

(i)

written notice of any breach by the Transferor, the Obligor, the Obligors’ Agent
or the Servicer of any of their respective representations, warranties or
covenants made in any of the Series 2002-A Related Documents to which it is a
party;

 

 

 

 

(ii)

a copy of each Servicer compliance statement delivered to the Trustee pursuant
to Section 6.07 of the Master Agreement;

 

 

 

 

(iii)

a copy of each financial statement, Independent Accountant’s review, notice and
report delivered to the Trustee pursuant to Sections 6.08 and 12.04 of the
Master Agreement;

 

 

 

 

(iv)

written notice of the occurrence of any Series Event of Default or Event of
Servicer Termination;

 

 

 

 

(v)

written notice of any failure of the Trustee to conform to the eligibility
requirements for the Trustee pursuant to Section 11.08 of the Master Agreement;

 

 

 

 

(vi)

written notice of the appointment of any co-trustee or separate trustee by the
Trustee pursuant to Section 11.15 of the Master Agreement; and

 

 

 

 

(vii)

copies of all other financial statements, reports, information and/or notices as
may be reasonably requested by the Agent and, in each case, which has been
received by or is otherwise in the possession of the Trustee or to which the
Trustee would have access or would be entitled to receive or request in
accordance with the terms of the Master Agreement;

provided, however, that in each case the Trustee shall only be required to send
such notices and other items to the Agent to the extent that the Trustee has
itself received or has knowledge of the related information.  Except as may be
specifically provided herein, the Trustee shall have no obligation to seek to
obtain any such information.

                    Section 3.05   Compliance With Withholding Requirements. 
Notwithstanding any other provisions of this Series 2002-A Supplement or the
Master Agreement to the contrary, the Trustee, for and on behalf of, and at the
direction of the Servicer, shall comply with all federal withholding
requirements respecting payments (or advances thereof) to the Agent on behalf of
the Purchasers as may be applicable to instruments constituting indebtedness for
federal income tax purposes.  Except as otherwise provided in the Note Purchase
Agreement, any amounts so withheld shall be treated as having been paid to the
Agent on behalf of the applicable Purchasers for all purposes of this Series
2002-A Supplement.  In no event shall the consent of the Agent or any Purchasers
be required for any such withholding.

                    Section 3.06   Servicer Advances.  No later than one
Business Day preceding each Settlement Date, if the Servicer determines that any
Scheduled Payment (or portion thereof), which was due and payable pursuant to a
Series 2002-A Contract during the related Collection Period was not received by
such date, the Servicer may make a Servicer Advance in an amount up to the
amount of such delinquent Scheduled Payment (or portion thereof), to the extent
that in its sole discretion it determines it can recoup such amount from
subsequent Collections under the related Series 2002-A Contract.  The Servicer
shall remit any Servicer Advances to the Series 2002-A Facility Account for
application in accordance with the terms of Section 3.03.

32

--------------------------------------------------------------------------------




                    Section 3.07   Special Representations, Covenants and
Acknowledgements.

                    (a)       With respect to the Series 2002-A Notes, each of
the Obligor and the Obligors’ Agent does hereby represent and warrant, as of
each Pledge Date:

 

(i)

Insolvency.  Each of the Obligor and the Obligors’ Agent is Solvent and will
remain Solvent after giving effect to the issuance of the Series 2002-A Notes,
the borrowing of any applicable Advance Amounts and the transactions
contemplated by this Series 2002-A Supplement, the Master Facility Agreement and
each Series 2002-A Related Document to which it is a party.

 

 

 

 

(ii)

Principal Place of Business.  Exhibit F hereto sets forth the principal place of
business, state of incorporation or organization, and chief executive office and
the location of the Contract Files for the Obligor and the Obligors’ Agent.

 

 

 

 

(iii)

Valid Pledge.  Each Pledge constitutes the grant of a perfected, first priority
security interest in all Pledged Property (other than any Equipment having an
Original Equipment Cost of $25,000 or less, with respect to which such security
interest is validly granted, but may not be perfected or of first priority) to
the Trustee.

 

 

 

 

(iv)

Governmental Authorization.  Other than the filing of the financing statements
required hereunder, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Obligor and the
Obligors’ Agent of this Agreement, the Master Facility Agreement and each Series
2002-A Related Document to which it is a party except for such authorizations,
approvals, actions, notices and filings as have already been obtained, taken or
made.

 

 

 

 

(v)

Accuracy of Information.  All information heretofore furnished in writing by the
Obligor or the Obligors’ Agent to the Trustee or to the Agent for purposes of or
in connection with this Agreement, the Master Facility Agreement and each Series
2002-A Related Document to which it is a party or any Pledge is true, accurate
and complete in every material respect on the date such information is stated or
certified.

 

 

 

 

(vi)

Names.  In the past two years, none of the Obligor nor the Obligors’ Agent has
used any corporate names, trade names or assumed names other than the name in
which it has executed this Agreement.

33

--------------------------------------------------------------------------------




 

(vii)

No Adverse Selection.  The Series 2002-A Contracts have been, and will be,
selected by the Obligors’ Agent in a manner that is not adverse to the interests
of the Trustee or the Series 2002-A Noteholders.

 

 

 

 

(viii)

Eligibility.  Each Series 2002-A Contract being Pledged on such Pledge Date is
an Eligible Contract.

 

 

 

 

(ix)

No Event of Default.  No Series Event of Default has occurred and is continuing,
nor does any situation exist which, with the giving of notice and/or the passage
of time, would result in the occurrence of a Series Event of Default.

 

 

 

                     (b)      Each of the Obligor, the Obligors’ Agent, Marlin
and the Servicer do hereby covenant, acknowledge and agree that:

 

 

 

 

(i)

Access to Documentation.  The Agent and  any of its duly authorized
representatives, attorneys or accountants shall have the same access to the
documentation relating to the Series 2002-A Trust Estate as the Trustee is
provided pursuant to Section 6.09 of the Master Agreement.

 

 

 

 

(ii)

Servicer to Indemnify.  The Servicer shall indemnify the Agent and the Series
2002-A Noteholders to the same extent and on the same terms as the Trustee,
pursuant to Section 8.01 of the Master Agreement.

 

 

 

 

(iii)

Certain Consents Required.  The prior written consent of the Agent shall be
required for the Obligor to take any action described in Section 14.03(a) or
14.03(b) of the Master Agreement.

 

 

 

 

(iv)

Notice of Return of Final Payment.  The Servicer shall give the Agent notice of
any return of final payment given to the Trustee pursuant to Section 5.06 of the
Master Agreement, at the same time such notice is given to the Trustee.

 

 

 

 

(v)

Acknowledgement of Obligor.  The Obligor hereby confirms and acknowledges that,
by its execution hereof, (a) it shall be deemed to be a party to the Master
Agreement and to the Master Transfer Agreement for the purpose of making all
representations, warranties and covenants, and being bound by all obligations,
applicable to an Obligor thereunder, to the extent (and only to the extent) such
representations, warranties, covenants and obligations relate to the Series
2002-A Note and/or the Series 2002-A Trust Estate and (b) it confirms the right
and ability of the Obligors’ Agent to execute any and all Series 2002-A
Documents on behalf of such Obligor, and that the Obligors’ Agent’s signature
thereon shall have the same force and effect as if the Obligor were a direct
signatory thereto.

 

 

 

 

(vi)

Series Controlling Party.  The parties hereto acknowledge that the Agent shall
be the “Series Controlling Party” for purposes of the Master Agreement and this
Series 2002-A Supplement.

34

--------------------------------------------------------------------------------




 

(vii)

Series Trustee Secured Obligations.  The “Series Trustee Secured Obligations”
and the “Series Secured Obligations” with respect to the Series 2002-A Notes
shall mean, collectively (a) all amounts due to the Series 2002-A Noteholders
for principal and interest or otherwise under the Note Purchase Agreement and
any amounts owing under the Series 2002-A Related Documents, (b) any amounts due
to the Agent hereunder and under the Note Purchase Agreement, either in its
individual capacity or on behalf of the Purchasers, (c) any fees and expenses
due to the Trustee or the Back-up Servicer with respect to the Series 2002-A
Notes, and (d) any payments due to any Hedge Counterparty.

 

 

 

 

(viii)

Series Secured Parties.  The “Series Secured Parties” with respect to the Series
2002-A Note are the Trustee, the Agent, the Series 2002-A Noteholders, and each
Hedge Counterparty (the “Series 2002-A Secured Parties”).

 

 

 

 

(ix)

Original Servicer Fee Rate.  The “Original Servicer Fee Rate” with respect to
the Series 2002-A Note is the percentage set forth in the definition of
“Servicing Fee” herein.

 

 

 

 

(x)

Original Issue Date.  The “Original Issue Date” with respect to the Series
2002-A Note is the Series Closing Date.

 

 

 

 

(xi)

Limitation of Allowable Prepayments.  The Servicer shall not accept any
Prepayment unless the amount received in connection therewith is at least equal
to the related Prepayment Amount as of such date, or, if less, unless the
Servicer makes a non-recoverable deposit to the Series 2002-A Facility Account
in the amount of any shortfall (which non-recoverable deposit shall be a
“Collection” with respect to the Series 2002-A Trust Estate).

 

 

 

 

(xii)

Limitation on Removals.  Notwithstanding Section 6.12(b) of the Master
Agreement, the Servicer may not remove any Contract pursuant to such Section
6.12(b) if the aggregate of the Contract Principal Balances removed pursuant to
such Section exceeds five percent (5%) of the Maximum Series Limit.

 

 

 

 

(xiii)

Series Controlling Party to Appoint Successor Servicer with Respect to this
Series.  The Series Controlling Party shall have the right to appoint a
successor Servicer with respect to the Series 2002-A Contracts in the event of
an Event of Servicer Termination.

 

 

 

 

(xiv)

Terms of Take-Out.  Immediately following each Take-Out, the Net Investment
shall be reduced to zero.

 

 

 

 

(xv)

Equipment Type.  The Servicer will not change the Equipment Type classifications
on its servicing system without the prior written consent of the Series
Controlling Party.

35

--------------------------------------------------------------------------------




 

(xvi)

Change in Credit and Collection Policy.  There has been no, nor shall there be
any, material change in the Credit and Collection Policy since December 31, 2005
without the prior written consent of the Agent.

 

 

 

 

(xvii)

Alternative Committed Financing Facilities.  Marlin shall at all times prior to
the Termination Date maintain one or more Committed Financing Facilities in
addition to this facility, providing for the committed financing, in the
aggregate, of not less than $32,500,000;

 

 

 

 

(xviii)

ERISA.  Except as may otherwise be imposed by law, Marlin has no obligation to
provide, and will not have any obligation to provide, post-retirement medical or
life insurance or other death benefits to any person other than pursuant to the
“Marlin Leasing Corporation 401(k) Profit Sharing Plan” (the “401 (k) Plan”). 
Except with respect to the 401(k) Plan, Marlin, does not currently maintain,
have an obligation to contribute to or pay withdrawal liability to, or have any
other obligation with respect to, any “pension plan” (within the meaning of
section 3(2) of ERISA) or any multiemployer plan (within the meaning of section
3(37) of ERISA).  For purposes  hereof, all references to “ERISA” shall be
deemed to refer to the Employee Retirement Income Security Act of 1974 (and any
sections of the Code), as now in effect and as it may hereafter be amended or
modified, and all regulations promulgated thereunder and all references to
“Marlin” in this paragraph (xviii) shall be deemed to refer to Marlin and all
other entities with which Marlin is affiliated within the meaning of Section
414(b) and 415(h) of the Code, as amended by ERISA, and Sections 210(c) and
4001(a)(2) of ERISA.

 

 

 

 

(xix)

Substitute Contracts.  Any Substitute Contract delivered to the Series 2002-A
Trust Estate shall, if delivered during the Amortization Period, in addition to
being an Eligible Contract, have substantially similar characteristics as the
Replaced Contract.  No substitution shall be permitted if the cumulative
aggregate balance of the Contract Balance Remaining for all Substitute Contracts
exceeds, or would upon such substitution exceed, five percent (5%) of the
Maximum Series Limit.

                    Section 3.08   Hedging Arrangements.

                    (a)       Marlin shall provide for one or more Hedge
Agreement(s) with respect to the Series 2002-A Trust Estate with an aggregate
notional balance at least equal to the principal portion of the Net Investment. 
Each Hedge Agreement shall:

 

(i)

provide for payments on each Settlement Date (x) which, in the case of a Cap
Agreement, are made only by the Hedge Counterparty to the Trustee or Obligor, in
an amount equal to the current notional amount of the Hedge Agreement applied to
the excess, if any, of the Base LIBO Rate over the Hedge Rate with respect
thereto, and (y) in the case of a Swap Agreement, are to be made (1) by the
Hedge Counterparty to the Trustee or Obligor in an amount equal to the current
notional amount of the Swap Agreement applied to the Base LIBO Rate, and (2) by
the Trustee or Obligor to the Hedge Counterparty in an amount equal to such
notional amount applied to the Hedge Rate with respect thereto (which amounts
may be netted, with the net amount paid by one party to the other);

36

--------------------------------------------------------------------------------




 

(ii)

be satisfactory in form and substance to the Agent;

 

 

 

 

(iii)

provide that all payments made by the Hedge Counterparty thereunder shall be
made directly into the Series 2002-A Facility Account;

 

 

 

 

(iv)

provide for termination at the option of the Trustee and Obligor upon release of
the related Series 2002-A Contracts from the Lien of the Master Agreement;

 

 

 

 

(v)

require the Hedge Counterparty to find a replacement Hedge Counterparty to
execute a new Hedge Agreement satisfactory to the Agent within 10 Business Days
of any downgrade of the ratings of the Hedge Counterparty below the levels set
forth in the definition of “Hedge Counterparty”, which replacement must meet the
qualifications set forth in the definition of “Hedge Counterparty”; and

 

 

 

 

(vi)

be between the related Hedge Counterparty and the Trustee or Obligor;

                    (b)       In the event that a Hedge Counterparty no longer
satisfies the ratings requirement specified in the definition thereof and does
not itself find a replacement which has executed a Hedge Agreement as required
under clause (v) of Section 3.08(a), Marlin shall be required, within 15
Business Days following the failure of such Hedge Counterparty to satisfy such
ratings requirement, to provide a substitute Person satisfying the requirements
of the definition of Hedge Counterparty to be substituted as the Hedge
Counterparty under the applicable Hedge Agreement(s) or to enter into a new
Hedge Agreement satisfactory to the Agent.

                    (c)       The Trustee or Obligor shall not designate an
“Early Termination Date” under any Hedge Agreement following any “Event of
Default” or “Termination Event” thereunder without the prior written consent of
the Series Controlling Party, and must designate such an “Early Termination
Event” at the Series Controlling Party direction if the circumstances would
permit the Trustee or Obligor to then make such a designation.

                    (d)       The Trustee or Obligor shall promptly forward to
the Series Controlling Party a copy of any notice received from a Hedge
Counterparty relating to any downgrade, withdrawal or suspension of such Hedge
Counterparty’s (or such Hedge Counterparty’s guarantor’s) ratings.

                    (e)       The Trustee or Obligor shall not execute any
assignment, assumption, credit support annex, extension, amendment,
modification, waiver, confirmation, designation of “Reference Market Makers,”
schedule or other agreement in connection with any Hedge Agreement without first
obtaining the prior written consent of the Series Controlling Party.  A copy of
any such item received by the Trustee or Obligor, together with a copy of any
other notice or communication received by the Trustee or Obligor in connection
with any Hedge Agreement shall be forwarded to the Series Controlling Party
promptly on receipt.  Notice of (i) any assignment or transfer by a Hedge
Counterparty of any of its rights or obligations under any Hedge Agreement, (ii)
any assumption, amendment, extension, modification, waiver or event of default
under any Hedge Agreement, and (iii) any Hedge Counterparty entering into any
new Hedge Agreement shall be given by the Trustee or Obligor to each Rating
Agency.

37

--------------------------------------------------------------------------------




                    Section 3.09        Lockbox Account.

                    (a)       The Servicer shall establish a Lockbox Account
identified as “the Lockbox Account for Marlin Master Facility Agreement, in
trust for the Series 2002-A Secured Parties” on behalf of, and in the name of,
MLR II LLC, which shall be an Eligible Bank Account.  The Servicer shall direct
each User to make all payments with respect to the Series 2002-A Contracts which
are due after the related Pledge Date directly to the Lockbox Account.  Any
notice delivered pursuant to the preceding sentence of this Section 3.09 after
the date hereof shall provide that (i) it is irrevocable except by, or a notice
accompanied by written consent of, the Series Controlling Party and (ii) the
User will only be discharged from its obligations under the Series 2002-A
Contract to the extent payments are sent to the Lockbox Account.

                    (b)       The Servicer shall issue and maintain a standing
instruction to the Lockbox Bank under the Lockbox Agreement to the effect that
(x) on each Business Day the Lockbox Bank shall (i) cause all items received in
the post-office box related to the Lockbox Account since the preceding Business
Day relating to the Series 2002-A Contracts to be deposited into the Lockbox
Account, and (ii) remit by electronic funds transfer into the Series 2002-A
Facility Account all available funds on deposit in the Lockbox Account and (y)
if the Lockbox Bank receives a written notice from the Series Controlling Party
stating that a Series Event of Default has occurred hereunder, the Lockbox Bank
shall thereafter follow such directions as it may thereafter receive from the
Series Controlling Party with respect to Collections on the Series 2002-A
Contracts (without the consent of any other Person), and shall not thereafter
follow any directions of the Servicer (unless otherwise directed by the Series
Controlling Party).  Such standing instruction shall be evidenced by an
agreement with the Lockbox Bank in form and substance acceptable to the Series
Controlling Party.  The Servicer will transfer any payments it receives directly
rather than by payment to the Lockbox Account by or on behalf of the Users
pursuant to the Series 2002-A Contracts and all Recoveries in respect thereof to
the Series 2002-A Facility Account immediately upon receipt thereof.

                    (c)       Neither the Servicer, any Obligor nor any
Affiliate thereof shall direct or shall have directed any payments to be
remitted to the Lockbox Account unless such payments relate to the Series 2002-A
Contracts, or to Contracts relating to other Series of Notes assigned to Group
A.

38

--------------------------------------------------------------------------------




ARTICLE IV

SERIES PRINCIPAL AMOUNT FOR SERIES 2002-A

                    Section 4.01   Advances.

                    (a)       The Trustee shall deliver the Series 2002-A Note
when authenticated as directed in writing by the Obligor, and in accordance with
Section 5.01 of the Master Agreement.

                    (b)       The Agent on behalf of the Series 2002-A
Noteholders agrees, by its acceptance of the Series 2002-A Note, that the
Obligors’ Agent may, during the Revolving Period, on any Business Day, but not
more frequently than weekly (a “Pledge Date”), request upon not less than three
(3) Business Days’ prior written notice (to be delivered not later than 4:00
p.m. New York time) in the form set forth in Exhibit G hereto (a “Pledge
Notice”) delivered to the Agent, the Servicer and the Trustee, and upon
satisfaction of the conditions set forth in the Note Purchase Agreement and in
this Section 4.01, that the Agent remit to the Obligors’ Agent an amount, to the
extent received by the Agent from Purchasers under the Note Purchase Agreement,
representing an increase in the Series 2002-A Noteholders’ investment in the
Series 2002-A Notes (each such increase in investment, an “Advance”) in an
amount equal to the related Advance Amount, provided, however, that the
aggregate of the Advance Amounts which may be paid pursuant to this Section
4.01(b) and Section 4.01(e) shall not, in any calendar month, exceed a dollar
amount equal to 175% of Marlin’s average monthly production (expressed in terms
of the aggregate Equipment cost relating to Marlin’s lease originations and
purchases) during the immediately preceding six months; provided, further,
however, that if no amount is paid pursuant to this Section 4.01(b) in any
calendar month, then the maximum amount which may be paid pursuant to this
Section 4.01(b) during the immediately following calendar month shall be the sum
of the maximum Advance Amount for such calendar month and the immediately
preceding calendar month.

                    (c)       The Obligor shall Pledge the Pledged Property to
the Trustee to be held in trust as part of the Series 2002-A Trust Estate in
connection with the delivery of each Pledge Notice.  Each Pledge Notice shall
specify:

 

(i)

the proposed Pledge Date,

 

 

 

 

(ii)

the related List of Contracts, which shall also include for each Series 2002-A
Contract the related discounted Booked Residual;

 

 

 

 

(iii)

the amount of the related Advance Amount, which shall not be less than 
$1,000,000 except as provided in paragraph (e) below;

 

 

 

 

(iv)

the Purchase Price Percentage for such Pledge;

 

 

 

 

(v)

the Hedge Rate applicable to such Series 2002-A Contracts;

 

 

 

 

(vi)

the aggregate Contract Principal Balance of all Series 2002-A Contracts being
Pledged; and

39

--------------------------------------------------------------------------------




 

(vii)

the Borrowing Base immediately prior to such Pledge and the Pro Forma Borrowing
Base.

 

 

 

                     (d)       No Advance will be funded with respect to any
Series 2002-A Contract unless:

 

 

 

 

(i)

the Trustee has previously delivered its Certification (as defined in the
Collateral Administration Agreement) with respect thereto, which Certification
shall indicate that (1) the Trustee is holding the related Series 2002-A
Contracts pursuant to the Collateral Administration Agreement and (2) there is
no Deficiency (as defined in the Collateral Administration Agreement) with
respect to such Series 2002-A Contract;

 

 

 

 

(ii)

no Series Event of Default or event which, with the giving of notice and/or the
passage of time, would constitute a Series Event of Default, shall have occurred
and be continuing;

 

 

 

 

(iii)

after giving effect to the proposed Advance, the Net Investment shall not exceed
the lesser of (x) the Borrowing Base and (y) the Maximum Series Limit as of such
date;

 

 

 

 

(iv)

the representations and warranties of the Obligor under the Series 2002-A
Related Documents are true and correct in all material respects as of the
related Pledge Date, unless such representation and warranty speaks only as of a
particular date;

 

 

 

 

(v)

the Termination Date has not occurred; and

 

 

 

 

(vi)

the Agent shall have received all such other documents, opinions and other
information as it shall have reasonably requested not fewer than ten Business
Days in advance.

                    (e)       In addition to the provisions of paragraph (b)
above, in which a pledge of additional Series 2002-A Contracts results in an
increase in the Series 2002-A Note Balance, during the Revolving Period, a
Pledge of additional Series 2002-A Contracts may also be funded from the monthly
cash flow, as set forth in clause fifteenth of Section 3.03(a)(i).  In
connection with such a Pledge, the Obligor, upon satisfaction of the applicable
conditions set forth in paragraphs (b), (c) and (d) above, may Pledge such
additional Series 2002-A Contracts to the Trustee to hold in trust as part of
the Series 2002-A Trust Estate without receiving any additional Advance Amount
from the Purchasers, but in consideration of receiving the Advance Amount paid
under clause fifteenth of Section 3.03(a)(i) hereof, by delivering a Pledge
Notice to the Trustee and the Agent, not less than three (3) Business Days prior
to the proposed Pledge Date (which shall be a Settlement Date).

                    (f)       In addition to the provisions of paragraphs (b)
and (e) above, in which a Pledge of additional Series 2002-A Contracts is funded
by the Purchasers, or is made to sustain the revolving nature of the facility,
the Obligor, upon satisfaction of the applicable conditions set forth in
paragraphs (c) and (d) above, may Pledge Pledged Property to the Trustee to be
held in trust as part of the Series 2002-A Trust Estate without receiving any
additional Advance Amount, by delivering a Pledge Notice to the Trustee not less
than three (3) Business Days prior to the proposed Pledge Date (which shall be a
Business Day, but need not be a Settlement Date).

40

--------------------------------------------------------------------------------




                    (g)       If a Purchaser makes an Advance in accordance with
paragraph (b) above, the Agent shall remit the related Advance Amount to the
Series 2002-A Facility Account or to such other account as the Obligors’ Agent
may specify in writing, in same day funds, no later than 12:00 noon (New York
City time).  The Servicer shall notify the Trustee and the Agent of the amount
of such Advance Amount and shall appropriately note such Advance Amount (and the
increased Series 2002-A Note Balance) on the next succeeding monthly Servicer’s
Certificate.

                    (h)       The Agent shall and is hereby authorized to record
on the grid attached to the Series 2002-A Note (or at the Agent’s option, in its
internal books and records) the date and amount of any Advance Amount paid by it
on behalf of a Purchaser, and each repayment thereof; provided, that failure to
make any such recordation on such grid or any error in such grid shall not
adversely affect the Agent’s rights with respect to the full Series 2002-A Note
Balance and its right to receive interest payments in respect of the Series
2002-A Note Balance.

                    (i)       The Obligors’ Agent may, not earlier than one
hundred twenty (120) days prior to the expiration of the Termination Date under
clause (i) of the definition thereof, by written notice to the Agent on behalf
of the Purchasers, make request for Purchasers to extend the Termination Date
for an additional period of three years.  The Agent shall give prompt written
notice to the Purchasers of the Obligors’ Agent’s request.  Each Purchaser shall
make a determination, in its sole and absolute discretion, not less than sixty
(60) days after receipt of such request as to whether or not it will agree to
the extension requested.  The failure of each Purchaser to provide timely notice
of its decision to the Agent shall be deemed to constitute a refusal by such
Purchaser to extend the Termination Date.  The Termination Date may only be
extended by 100% of the Purchasers.

                    (j)       The Obligors’ Agent may, not earlier than one
hundred twenty (120) days prior to the Liquidity Expiration Date, by written
notice to the Agent and the Liquidity Provider, make request for the Liquidity
Provider to extend the Liquidity Expiration Date on terms reasonably acceptable
to Obligor’s Agent.  The Liquidity Provider shall make a determination, in its
sole and absolute discretion, not less than sixty (60) days after receipt of
such request as to whether or not it will agree to the extension requested.  The
failure of the Liquidity Provider to provide timely notice of its decision to
the Obligor’s Agent shall be deemed to constitute a refusal by the Liquidity
Provider to extend the Liquidity Expiration Date.

ARTICLE V

SERIES EVENTS OF DEFAULT

                    Section 5.01   Series Events of Default.  If any one of the
following shall occur:

                    (a)       the Obligor or the Servicer shall fail to make
when due and payable any payment or deposit required hereunder or under any
other Series 2002-A Related Document, in any case on or before the date
occurring one (1) Business Day after the date such payment or deposit shall
become due; or

41

--------------------------------------------------------------------------------




                    (b)       the Obligor or the Transferor shall fail to
perform or observe any covenant with respect to such Person set forth in any
Series 2002-A Related Document, and such failure shall remain unremedied for ten
(10) Business Days after receipt by the Obligors’ Agent of written notice
thereof by the Trustee or the Agent; or

                    (c)       any representation or warranty made by the
Obligor, the Servicer or the Transferor in any Series 2002-A Related Document or
in any other document delivered pursuant thereto shall prove to have been
incorrect when made or deemed made and continues to be incorrect for a period of
ten (10) Business Days after the earlier to occur of (1) the discovery thereof
by the Obligor or (2) the receipt by the Obligors’ Agent of written notice
thereof from the Trustee or the Agent; or

                    (d)       an Insolvency Event shall occur with respect to
the Transferor, the Obligor, the Obligors’ Agent, or the Servicer; or

                    (e)       the Net Investment exceeds the lesser of the
Maximum Series Limit and the Borrowing Base (x) for three consecutive Business
Days or (y) as of the close of business on any Settlement Date; or

                    (f)       the Trustee on behalf of the Series 2002-A Secured
Parties shall fail to have a valid and perfected first priority security
interest in either (x) the Series 2002-A Contracts or (y) items of Equipment
having an Original Equipment cost in excess of $25,000  and, in the case of this
clause (y), relating to a material portion of the Equipment in the Series 2002-A
Trust Estate; or

                    (g)       (x) the Obligor shall fail to pay any principal of
or premium or interest on any indebtedness when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) or (y) the Servicer or the Transferor shall fail to pay any principal
of or premium or interest on any indebtedness having a principal amount of
$1,000,000 or greater when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) and,
with respect to both clauses (x) and (y), any such failure shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness; or any other default under any agreement or
instrument relating to any such indebtedness of any Obligor, the Servicer or the
Transferor or any other event shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such indebtedness; or any such indebtedness
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled required prepayment) prior to the stated maturity thereof;
or

                    (h)       the failure by Marlin to complete at least one
Take-Out during any “Take-Out Period”; where “Take-Out Period” shall mean the
eighteen month period commencing on the date on which the initial Advance is
funded under Section 4.01(b) hereof, and each eighteen month period thereafter;
provided, that if a Market Disruption Event is determined by the Series
Controlling Party to have occurred during the last calendar month of any
Take-Out Period, such Take-Out Period shall be extended for a period of ninety
(90) calendar days, and the following Take-Out Period shall commence at the end
of such extended period; or

42

--------------------------------------------------------------------------------




                    (i)       an Event of Servicer Termination shall have
occurred and be continuing; or

                    (j)       a material adverse change shall occur in the
operations or financial condition of Marlin, the Servicer, the Obligor or the
Obligors’ Agent or any other event shall occur the effect of which is to
materially and adversely affect the collectibility of the Contracts generally or
the ability of Marlin, the Servicer, the Obligor or the Obligors’ Agent to
perform its respective duties under the Series 2002-A Related Documents; or

                    (k)       Marlin shall (i) default on a payment obligation
(and such default is not cured within any applicable cure period and which
default is not waived) or a termination event shall occur, in either case, with
respect to any on or off-balance sheet financing or (ii) default (in a manner
other than a payment default) on any debt obligation with an outstanding balance
in excess of $1,000,000; or

                    (l)       Marlin ceases to own (directly or indirectly) one
hundred percent of the capital stock or membership interests of the Obligor; or

                    (m)       Marlin, the Transferor, the Obligors’ Agent, the
Servicer or the Obligor shall enter into any transaction or merger in which it
is not the surviving entity; or

                    (n)       at any time, the Three-Month Rolling Average 31 to
60 Day Portfolio Delinquency Rate exceeds 6.0%, or the Three-Month Rolling
Average 61 to 90 Day Portfolio Delinquency Rate exceeds 1.5%, or the Three-Month
Rolling Average 91 Plus Day Portfolio Delinquency Rate exceeds 1.25% or the
Three-Month Rolling Average Portfolio Charged-Off Ratio is in excess of 3.0%; or

                    (o)       during the Revolving Period only, the Three-Month
Rolling Average 31 to 60 Day Delinquency Ratio exceeds 6.0%, or the Three-Month
Rolling Average 61 to 90 Day Delinquency Ratio exceeds 1.5%, or the Three-Month
Rolling Average 91 Plus Day Delinquency Ratio exceeds 1.25%, in each case which
is calculated for the first time in the fourth month after the Series Closing
Date or after a Take-Out, as applicable; or

                    (p)       during the Amortization Period only, the
Three-Month Rolling Average 31 to 60 Day Delinquency Ratio exceeds 6.0%, or the
Three-Month Rolling Average 61 to 90 Day Delinquency Ratio exceeds 1.5%, or the
Three-Month Rolling Average 91 Plus Day Delinquency Ratio exceeds 1.25%; or

                    (q)       at any time, the Three-Month Rolling Average
Charged-Off Ratio exceeds 3.0%, or the Charged-Off Ratio exceeds the Applicable
Trigger Charged-Off Ratio; or

                    (r)       Marlin’s Tangible Net Worth as of the end of any
calendar quarter is less than the sum of (x) $55,000,000 plus (y) 50% of all of
Marlin’s positive net income earned since December 31, 2003; or

43

--------------------------------------------------------------------------------




                    (s)       Marlin’s Debt-to-Equity Ratio as of the end of any
calendar quarter exceeds 10.0; or

                    (t)       Marlin’s annual audited financial statements are
qualified in any material manner; or

                    (u)       a Hedge Counterparty fails to satisfy the
definition thereof and is not replaced within forty-five (45) calendar days with
a Person satisfying the definition thereof; or

                    (v)       either Daniel P. Dyer or Gary Shivers is no longer
an officer of Marlin, is no longer involved in the day to day operations of
Marlin, or is unable to work for six consecutive months and is not replaced by
new personnel reasonably acceptable to the Agent within 180 days of the
occurrence of such event; or

                    (w)       as of any Settlement Date, the aggregate notional
balances applicable to all Hedging Agreements:

 

 

(i)

if all such Hedging Agreements are Cap Agreements,  are less than the Net
Investment as of such Settlement Date; and

 

 

 

 

 

 

 

 

(ii)

if not all such Hedging Agreements are Cap Agreements:

 

 

 

 

 

 

 

 

 

 

(a)

during the Revolving Period, are less than or greater than the Net Investment as
of such Settlement Date by an amount in excess of the lesser of (x) one percent
of the Net Investment as of such Settlement Date and (y) $250,000; and;

 

 

 

 

 

 

 

 

 

 

(b)

during the Amortization Period, are less than or greater than the Net Investment
as of such Settlement Date by an amount in excess of five percent of the Net
Investment as of such Settlement Date; or

                    (x)       any Series 2002-A Note or any other Note shall
cease to constitute debt of the Obligor for federal income tax purposes; or

                    (y)       the Interest Coverage Ratio as at the end of any
calendar quarter is less than 1.50:1, measured quarterly on a rolling four
quarter basis; or

                    (z)       as of any date of determination, the
Overconcentration Amount exceeds $50,000, and such amount is not reduced to
below $50,000 within thirty (30) days of such determination;

then, and in any such event, a “Series Event of Default” shall be deemed to have
occurred.

                    At any time following the occurrence and during the
continuance of any Series Event of Default, the Series Controlling Party  may,
by notice to the Obligors’ Agent, declare the occurrence of  the Termination
Date, except that, in the case of any event described in subparagraph (d) above,
the Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event.

44

--------------------------------------------------------------------------------




                    Upon the declaration or automatic occurrence of the
Termination Date, the Series 2002-A Note and all other indebtedness and
liabilities of the Obligor and the Transferor to the Series 2002-A Secured
Parties shall become immediately due and payable, without any further act or
notice by any Person.  Upon any occurrence of a Series Event of Default, the
Trustee and the Series 2002-A Secured Parties shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided under the UCC of the applicable jurisdiction and other
applicable laws, which rights shall be cumulative; provided, however, that in
the absence of material fraud on the part of the Transferor, the Obligor or the
Servicer, and so long as no Series Event of Default shall have occurred under
clause (d) above, the Series Controlling Party shall not direct the Trustee to
liquidate the Series 2002-A Trust Estate during the ninety (90) day period
immediately following the occurrence of such Series Event of Default.

                    Any Series Event of Default, once declared, or any
declaration of the Termination Date, may be rescinded by the Series Controlling
Party, on such terms and conditions as may be stipulated by the Series
Controlling Party at such time.

                    The Trustee shall promptly send a written notice to Moody’s
and to Standard & Poor’s of the occurrence of, and the waiver of, any Series
Event of Default, to the extent that the Trustee has actual knowledge of, or has
received notice of, any such occurrence or waiver.

                    Section 5.02    Events of Servicer Termination.

                    (a)       Upon the occurrence and continuation of any Event
of Servicer Termination, the Trustee, at the direction of the Series Controlling
Party, shall, by notice (the “Servicer Termination Notice”) then given in
writing to the Servicer, terminate all, but not less than all, of the rights of
the Servicer under this Series 2002-A Supplement; provided, further, that
notwithstanding Section 9.01 of the Master Agreement, in no event shall the
Servicer be terminated with respect to this Series 2002-A Supplement without the
prior consent of the Series Controlling Party.

                    (b)       On and after the time the Servicer receives a
Servicer Termination Notice pursuant to this Section 5.02, all authority and
power of the Servicer under this Series 2002-A Supplement, whether with respect
to the Series 2002-A Notes or the Series 2002-A Trust Estate or otherwise, shall
pass to and be vested in the successor Servicer appointed pursuant to
Section 5.05(a) of this Series 2002-A Supplement and, without limitation, such
successor Servicer is hereby authorized and empowered to execute and deliver, on
behalf of the Servicer, as attorney-in-fact or otherwise, any and all documents
and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such Servicer Termination
Notice, whether to complete the transfer of Series 2002-A Trust Estate and
related documents or otherwise.

45

--------------------------------------------------------------------------------




                    (c)       The Servicer agrees to cooperate with the Trustee
and the successor Servicer in effecting the termination of the responsibilities
and rights of the Servicer hereunder, including, without limitation, the
transfer to the successor Servicer for administration by it of all cash amounts
that shall at the time be held by the Servicer for deposit, or have been
deposited by the Servicer, in the Series 2002-A Accounts or thereafter received
with respect to the Series 2002-A Trust Estate.  To assist the successor
Servicer in enforcing all rights with respect to any Related Security or under
Broker Agreements and Insurance Policies to the extent that they relate to the
Contracts, the Servicer, at its own expense, shall transfer its electronic
records relating to such Contracts to the successor Servicer in such electronic
form as the successor Servicer may reasonably request and shall transfer the
related Contract Files and all other records, correspondence and documents
relating to the Contracts that it may possess to the successor Servicer in the
manner and at such times as the successor Servicer shall reasonably request.  In
addition to any other amounts that are then payable to the Servicer under this
Series 2002-A Supplement, the Servicer shall be entitled to receive
reimbursement for any unreimbursed Servicer Advances made during the period
prior to the delivery of a Servicer Termination Notice pursuant to this
Section 5.02.

                    Section 5.03    Waiver of Past Defaults.

                    (a)       Notwithstanding Section 9.04 of the Master
Agreement, the Series Controlling Party, on behalf of all Series 2002-A
Noteholders, may waive any default by the Servicer in the performance of its
obligations hereunder and its consequences in any Event of Servicer Termination
as may be defined herein, in the Master Agreement or in any Series Supplement. 
Any such waiver must be in writing and be signed by the Series Controlling Party
or the Trustee acting on behalf (and at the direction) of the Series Controlling
Party.  Upon any such waiver of a past default, such default shall cease to
exist, and any Event of Servicer Termination arising therefrom shall be deemed
to have been remedied for every purpose of this Series 2002-A Supplement or
otherwise.  No such waiver shall extend to any subsequent similar or dissimilar
default or impair any right consequent thereon except to the extent expressly
waived in accordance with this Section 5.03.

                    (b)       Notwithstanding Section 9.01 of the Master
Agreement, the Servicer shall not be terminated with respect to this Series
2002-A Supplement and the Series 2002-A Trust Estate without the prior written
consent of the Series Controlling Party.

                    Section 5.04    Effects of Servicer Termination.

                    (a)       Upon the appointment of the successor Servicer,
the terminated Servicer shall hold in trust for the Trustee and immediately
remit any Scheduled Payments, Residual Receipts, Recoveries, Overdue Payments,
Security Deposit, Insurance Proceeds, Advance Payments, Prepayments, and
proceeds of any Related Security that it may receive pursuant to any Contract,
any Broker Agreement, Insurance Policy or otherwise to the successor Servicer
for the benefit of the Trustee.

46

--------------------------------------------------------------------------------




                    (b)       After the delivery of a Servicer Termination
Notice, the terminated Servicer shall have no further obligations with respect
to the management, administration or servicing of the Series 2002-A Trust Estate
or the enforcement, custody or collection of the Contracts, and the successor
Servicer shall have all of such obligations, except (i) that the terminated
Servicer will transmit or cause to be transmitted directly to the successor
Servicer for the benefit of the Trustee promptly upon receipt and in the same
form in which received, any amounts held or received by the former Servicer
(properly endorsed where required for the successor Servicer to collect them) as
payments upon or otherwise in connection with Contracts or the Series 2002-A
Trust Estate and (ii) the terminated Servicer shall cooperate with the Trustee
and the successor Servicer in effecting the termination of its rights and
responsibilities hereunder and in assisting the successor Servicer in assuming
the role of Servicer and the transfer of the responsibility of Servicer
hereunder.  The terminated Servicer’s indemnification obligations pursuant to
Section 8.01 of the Master Agreement will survive its termination as the
Servicer hereunder but will not extend to any acts or omissions of any successor
Servicer.

                    Section 5.05    Back-up Servicer to Act; Representations and
Warranties; Compensation of Back-up Servicer.

                    (a)       In the event the Servicer is terminated pursuant
to Section 5.02 hereof, the Back-up Servicer shall, unless prevented by law,
automatically and without further action, be the successor Servicer with respect
to this Series 2002-A Supplement and the Series 2002-A Trust Estate.  If the
Back-up Servicer cannot serve as successor Servicer, either the Trustee or the
Series Controlling Party may appoint as successor Servicer with respect to this
Series 2002-A Supplement and the Series 2002-A Trust Estate another firm
acceptable to the Trustee and the Series Controlling Party.

                    (b)       The Back-up Servicer hereby confirms the accuracy,
as of the Series 2002-A Closing Date, of and hereby restates as of the Series
2002-A Closing Date the representations and warranties of the Back-up Servicer
set forth Section 9.11 of the Master Agreement.

                    (c)       As compensation for its performance under this
Series 2002-A Supplement, the Back-up Servicer shall receive the Back-up
Servicer Fee plus Transition Costs, if any.

                    Section 5.06    Additional Provisions with Respect to the
Back-up Servicer.

                    (a)       The rights and obligations of the Back-up Servicer
under this Series 2002-A Supplement with respect to the Series 2002-A Trust
Estate shall not be terminated except at the written direction of the Series
Controlling Party and no Back-up Servicer Termination Notice may be delivered by
the Trustee to terminate the Back-up Servicer with respect to the Series 2002-A
Trust Estate without the prior written consent of the Series Controlling Party.

                    (b)       Notwithstanding Section 9.09 of the Master
Agreement, any successor Back-up Servicer under this  Series 2002-A Supplement
with respect to the Series 2002-A Trust Estate must be approved by the Series
Controlling Party, such approval not to be unreasonably withheld.

                    (c)       The Back-up Servicer shall deliver to the Agent a
copy of any Back-up Servicer Resignation Notice delivered with respect to this
Series 2002-A Supplement and the Series 2002-A Trust Estate pursuant to
Section 9.09(b) of the Master Agreement.

47

--------------------------------------------------------------------------------




                    (d)       Subject to Section 5.06(b) hereof, any Person (i)
into which the Back-up Servicer may be merged or consolidated, (ii) which may
result from any merger or consolidation to which the Back-up Servicer is a
party, or (iii) which may succeed to the properties and assets of the Back-up
Servicer substantially as a whole, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Back-up
Servicer hereunder, shall be the successor to the Back-up Servicer under this
Series 2002-A Supplement without further act on the part of any of the parties
to this Series 2002-A Supplement; provided, however, that any such Person who is
the successor to the Back-up Servicer shall have a positive net worth following
such succession.

                    (e)       The Back-up Servicer shall, upon reasonable prior
notice received by the Back-up Servicer, permit any representative of the Agent,
during the Back-up Servicer’s normal business hours, to examine all books of
account, records, reports and other papers of the Back-up Servicer relating to
the Series 2002-A Notes, the Series 2002-A Trust Estate and the Series 2002-A
Related Documents, to make copies and extracts therefrom and to discuss the
Back-up Servicer’s affairs and actions, as such affairs and actions relate to
the Back-up Servicer’s duties with respect to the Series 2002-A Notes, the
Series 2002-A Trust Estate and the Series 2002-A Related Documents, with the
Back-up Servicer’s officers and employees responsible for carrying out the
Back-up Servicer’s duties with respect to the Series 2002-A Notes, the Series
2002-A Trust Estate and the Series 2002-A Related Documents. All reasonable
out-of-pocket expenses or costs incurred by the Back-up Servicer in complying
with this Section 5.06(e) shall be borne by the party requesting such
examination or discussion.

                    Section 5.07    Certain Matters Relating to the Trustee.

                    (a)       Section 11.01(e) of the Master Agreement shall not
apply to this Series 2002-A Supplement or the Series 2002-A Trust Estate.

                    (b)       The Trustee shall, upon reasonable prior notice
received by the Trustee, permit any representative of the Agent, during the
Trustee’s normal business hours, to examine all books of account, records,
reports and other papers of the Trustee relating to the Series 2002-A Notes, the
Series 2002-A Trust Estate and the Series 2002-A Related Documents, to make
copies and extracts therefrom and to discuss the Trustee’s affairs and actions,
as such affairs and actions relate to the Trustee’s duties with respect to the
Series 2002-A Notes, the Series 2002-A Trust Estate and the Series 2002-A
Related Documents, with the Trustee’s officers and employees responsible for
carrying out the Trustee’s duties with respect to the Series 2002-A Notes, the
Series 2002-A Trust Estate and the Series 2002-A Related Documents. All
reasonable out-of-pocket expenses or costs incurred by the Trustee in complying
with this Section 5.07(b) shall be borne by the party requesting such
examination or discussion.

                    (c)       If a Default or Event of Default occurs and is
continuing with respect to this Series 2002-A Supplement and the Series 2002-A
Notes and if it is known to a Responsible Officer of the Trustee, the Trustee
shall mail to each Series 2002-A Noteholder notice of such Default or Event of
Default promptly after it occurs and shall notify the Obligor, the Obligor’s
Agent, the Transferors and the Servicer of any such Default or Event of Default
promptly after it occurs.  Notwithstanding Section 11.02 of the Master
Agreement, the Trustee may not withhold the notice for any reason, including,
without limitation, if and so long as a committee of its Responsible Officers in
good faith determines that withholding the notice is in the interest of the
Series 2002-A Noteholders.

48

--------------------------------------------------------------------------------




                    Section 5.08   Resignation and Removal of Trustee.  The
Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Obligor, the Servicer, the Rating
Agencies and the Agent.  Upon receiving such notice of resignation, the Obligor
shall promptly appoint a successor Trustee with the prior written consent of the
Series Controlling Party, such consent not to be unreasonably withheld, by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Trustee and one copy to the successor Trustee.  If no
successor trustee shall have been so appointed and have accepted appointment
within 60 days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of
a successor Trustee, which successor Trustee must be approved by the Series
Controlling Party, such approval not to be unreasonably withheld.

                    If at any time the Trustee shall cease to be eligible in
accordance with the provisions of the Master Agreement or this Supplement and
shall fail to resign after written request therefor by the Obligor, the Servicer
or the Series Controlling Party, or if at any time the Trustee shall become
incapable of acting, or shall be adjudged a bankrupt or insolvent, or a receiver
of the Trustee or of its property shall be appointed, or any public officer
shall take charge or control of the Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, or at any other time
as the Series Controlling Party may determine, then the Obligor (with the
consent of the Series Controlling Party) may, or the Series Controlling Party
may, remove the Trustee and appoint a successor Trustee reasonably acceptable to
the Series Controlling Party by written instrument, in duplicate, one copy of
which instrument shall be delivered to the Trustee so removed and one copy to
the successor Trustee.

                    Any resignation or removal of the Trustee and appointment of
a successor Trustee pursuant hereto shall become effective upon acceptance of
appointment by the successor Trustee as provided in Section 11.10 of the Master
Agreement.

                    Section 5.09   Control by Holders.  The Series Controlling
Party shall have the right to direct the time, method and place of conducting
any Proceeding for any remedy available to the Trustee, or exercising any trust
or power conferred on the Trustee, with respect to the Series 2002-A Trust
Estate; provided, that

 

(i)

such direction shall not be in conflict with any rule of law, with the Master
Agreement, the Series 2002-A Supplement or the Series 2002-A Related Documents,
and

 

 

 

 

(ii)

the Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

49

--------------------------------------------------------------------------------




ARTICLE VI

PREPAYMENT AND REDEMPTION

                    Section 6.01   Mandatory Prepayment.  Notwithstanding any
limitation on recourse contained in this Series 2002-A Supplement or the Master
Agreement, if on any day, any Series 2002-A Contract is discovered not to have
been an Eligible Contract on its applicable Pledge Date, then the Obligor shall,
on or prior to the Business Day preceding the next following Settlement Date,
deliver to the Servicer for deposit in the Series 2002-A Facility Account, the
related Prepayment Amount.  Upon payment in full by the Obligors’ Agent to the
Servicer of the Prepayment Amount, the security interest of the Trustee in the
related Series 2002-A Contract and the Related Security shall be deemed
released, and the Trustee shall, upon written request, promptly deliver to the
Obligor any documents in the Trustee’s possession evidencing the Series 2002-A
Contract and its interest in such Equipment related thereto and such Related
Security.  The Trustee shall take all actions at the expense of and at the
request of the Servicer to ensure that such security interest is released,
including, at the Obligor’s expense, execute such UCC-3 assignments, termination
statements and other documents as may reasonably be requested and prepared by
the Obligors’ Agent.

                    Section 6.02   Optional Redemption.

                    (a)       “Clean-Up Call” Redemption.  On any Settlement
Date occurring on or after the date upon which the Series 2002-A Note Balance
shall have been reduced to an amount which is less than or equal to 15% of the
Maximum Series Limit, the Obligor shall have the option to redeem the
outstanding Series 2002-A Note at a redemption price (the “Redemption Price”)
equal to the outstanding Series 2002-A Note Balance of the Series 2002-A Notes,
plus all accrued and unpaid interest thereon and all fees and other amounts
owing to the Agent on behalf of the Purchasers in connection therewith or under
the Series 2002-A Related Documents.  The Obligors’ Agent shall give the
Servicer, the Trustee and the Agent at least 30 days’ irrevocable prior written
notice of the date on which the Obligor intends to exercise such option to
purchase.  Not later than 12:00 P.M., New York City time, on such Settlement
Date the Obligor shall remit such amount to the Agent (by wire transfer to an
account to be designated by the Agent, which designation may be a standing wire
direction) in immediately available funds.  Such purchase option is subject to
payment in full of the Redemption Price.  The Agent shall promptly thereafter
distribute the applicable amounts to each of the applicable Purchasers in
accordance with their respective interests therein.

                    Section 6.03   Tender of Series 2002-A Note.  The Obligors’
Agent may request the Agent to tender to the Trustee all or a portion of the
Series 2002-A Note that it then holds, provided that such tender shall only take
place if:

                    (a)       (i)  the Agent and the Trustee have received
written and irrevocable notice on or before the last day of the Collection
Period most recently ended prior to, and in any event at least 30 days but no
more than 40 days prior to any date set for such tender and the Agent has
consented to such tender (which consent shall not be unreasonably withheld) and
(ii) the Trustee shall have received written and irrevocable notice of the
election described in subsection (b)(i) and (b)(ii) below, and in the event such
election is that described in (b)(ii) such payment will be deposited with the
Trustee with instructions to pay the Agent;

                    (b)       upon the date set for tender, the Agent shall
receive either (i) if it so elects, in lieu of payment, a new Series of Notes or
(ii) payment in an amount equal to the then Series 2002-A Note Balance being
tendered, plus interest accrued but unpaid on such Series 2002-A Note to, but
not including, the date of tender, together with all other fees and amounts then
due and payable or relating to the Series 2002-A Note Balance being tendered, or
to the related Series 2002-A Noteholders pursuant to the terms hereof, or of the
Note Purchase Agreement;

50

--------------------------------------------------------------------------------




                    (c)       the purchaser of any Series 2002-A Notes so
tendered shall not be the Obligor or any Affiliate of the Obligor;

                    The provisions of this Section 6.03 shall apply whether or
not a Series Event of Default shall have occurred and then be in effect.

ARTICLE VII

MISCELLANEOUS

                    Section 7.01   Agent Authorized to Act for the Purchasers;
Notices.  The parties hereto acknowledge that the Agent is authorized, pursuant
to the terms of the Note Purchase Agreement, to act for the Purchasers,
including, without limitation, for purposes of receiving distributions as
described in this Series 2002-A Supplement on behalf of such Purchasers. 
Notwithstanding anything to the contrary in the Master Agreement or this Series
2002-A Supplement, the Trustee and the Servicer shall deliver all notices and
distributions to be made to the Agent as the registered owner of a Series 2002-A
Note and such delivery shall be deemed to comply with all requirements of the
Master Agreement.  All notices, demands and requests to the Agent pursuant to
the Master Agreement or this Series 2002-A Supplement, in each case, be in
writing and shall be deemed duly given if personally delivered at, mailed by
overnight courier to, or sent by facsimile transmission to JPMorgan Chase Bank,
N.A., 10 S. Dearborn, Chase Tower, 13th Floor, Chicago, IL 60603, Fax
312-732-1844,or at such other address or facsimile number as shall be designated
by the Agent in a written notice to each party hereto.

                    Section 7.02   Ratification of Master Agreement.  As
supplemented by this Series 2002-A Supplement, the Master Agreement is in all
respects ratified and confirmed and the Master Agreement, as so supplemented by
this Series 2002-A Supplement shall be read, taken and construed as one and the
same instrument.

                    Section 7.03   Counterparts.  This Series 2002-A Supplement
may be executed in one or more counterparts, each of which so executed shall be
deemed to be an original, but all of which shall together constitute but one and
the same instrument.

                    Section 7.04   GOVERNING LAW.  THIS SERIES 2002-A SUPPLEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT TAKING INTO ACCOUNT THE
CONFLICT OF LAWS PRINCIPLES OF ANY JURISDICTION.

                    Section 7.05   Amendments and Waivers.

                    (a)       Notwithstanding anything contained in the Master
Agreement to the contrary, no term or condition of this Series 2002-A Supplement
shall be amended, modified, waived or terminated without the prior written
consent of the Obligor, the Obligor’s Agent, the Agent, the Servicer and the
Trustee.

51

--------------------------------------------------------------------------------




                    (b)          No waiver with respect to any term or condition
of the Master Agreement or this Series 2002-A Supplement shall extend to any
subsequent or other event, circumstance or default or impair any right
consequent thereon except to the extent expressly so waived.

                    (c)          Notwithstanding anything contained in Section
13.01 of the Master Agreement, without the consent of the Agent, no Master
Agreement Supplement or Supplements may be entered into for the purpose of
adding any provisions to, or changing in any manner or eliminating any of the
provisions of, the Master Agreement or any of the Series 2002-A Related
Documents which Master Agreement Supplement or Supplements would have the effect
of modifying in any manner the rights of the Series 2002-A Noteholders under the
Master Agreement, the Series 2002-A Supplement or the Series 2002-A Related
Documents.

                    (d)          Notice of any proposed amendment or waiver of
this Series 2002-A Supplement or of the Master Agreement or any of the Series
2002-A Related Documents and a copy thereof shall be forwarded to each Series
2002-A Noteholder by the Servicer and each Series 2002-A Noteholder shall be
provided with any final executed amendment or waiver.

                    (e)          Notice of any amendment of this Series 2002-A
Supplement or of the Master Agreement shall be forwarded to Standard & Poor’s
and Moody’s by the Servicer.

                    Section 7.06   Non-petition Clause.  By its acceptance of
the Series 2002-A Note on behalf of the Purchasers, the Agent on behalf of
itself and the Purchasers shall be deemed to have agreed that prior to the date
which is one year and one day after the termination of the Master Agreement,
such Person shall not acquiesce, petition or otherwise invoke or cause the
Obligor or the Obligors’ Agent to invoke the process of any Governmental
Authority for the purpose of commencing or sustaining a case against the Obligor
under any Federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of or for the Obligor or the Obligors’ Agent or any substantial
part of its property or ordering the winding-up or liquidation of the affairs of
the Obligor or the Obligors’ Agent.

                    Section 7.07   Certain Information.  Certain information
concerning the Obligor or the Obligors’ Agent and the Servicer is set forth in
Exhibit F hereto, which the Obligor or the Obligors’ Agent and the Servicer
hereby represent and warrant to the Trustee and the Agent as being accurate.

                    Section 7.08   Termination.  The obligations of the parties
hereto shall continue until all obligations owing to the Series 2002-A
Noteholders and the Series 2002-A Secured Parties herein and under the other
Series 2002-A Related Documents have been indefeasibly paid in full.

52

--------------------------------------------------------------------------------




                    Section 7.09   Each party hereto agrees, for the benefit of
the holders of the privately or publicly placed indebtedness for borrowed money
for any Structured Purchaser, not, prior to the date which is one (1) year and
one (1) day after the payment in full of all such indebtedness, to acquiesce,
petition or otherwise, directly or indirectly, invoke, or cause any Structured
Purchaser to invoke, the process of any Governmental Authority for the purpose
of (a) commencing or sustaining a case against any Structured Purchaser under
any federal or state bankruptcy, insolvency or similar law (including the
Federal Bankruptcy Code), (b) appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official for any Structured
Purchaser, or any substantial part of its property, or (c) ordering the winding
up or liquidation of the affairs of any Structured Purchaser.

53

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the Obligor, the Obligors’ Agent, and
Marlin, in its individual capacity and as the Servicer, the Agent and the
Trustee have caused this Series 2002-A Supplement to be fully executed by their
respective officers as of the day and year first above written.

 
 

 

 
MARLIN LEASING CORPORATION, in its individual capacity and as Servicer
 
 

 

 
 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
Name:

George D. Pelose

 
Title:

Senior Vice President

 
 
 
MARLIN LEASING RECEIVABLES CORP. II, as the Obligors’ Agent
 
 

 

 
 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
Name:

George D. Pelose

 
Title:

Vice President

 
 
 
MARLIN LEASING RECEIVABLES II LLC, as the Obligor
 
 

 

 
 

 

 
By:

MARLIN LEASING RECEIVABLES CORP. II, as Managing Member

 
 
 

 

 
 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
Name:

George D. Pelose

 
Title:

Vice President

[Signature Page to Series 2002-A Supplement]

--------------------------------------------------------------------------------



 
 

 

 
JPMORGAN CHASE BANK, N.A., as Agent
 
 

 

 
 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
Name:

 

 
 

--------------------------------------------------------------------------------

 
Title:

 

 
 

--------------------------------------------------------------------------------

 
 
 
WELLS FARGO BANK, N.A., as Trustee
 
 

 

 
 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
Name:

 

 
 

--------------------------------------------------------------------------------

 
Title:

 

 
 

--------------------------------------------------------------------------------

[Signature Page to Series 2002-A Supplement]

--------------------------------------------------------------------------------




Schedule 1

HEDGE COUNTERPARTIES

Barclays Bank PLC
ABN AMRO Bank N.V.
JPMorgan Chase Bank, N.A.

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF SERIES 2002-A NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR REGULATORY
AUTHORITY OF ANY STATE.  THIS NOTE HAS BEEN OFFERED AND SOLD PRIVATELY.  THE
HOLDER HEREOF ACKNOWLEDGES THAT THESE SECURITIES ARE “RESTRICTED SECURITIES”
THAT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE
BENEFIT OF THE OBLIGORS AND THEIR AFFILIATES THAT THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A (A)(1) A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A UNDER THE SECURITIES ACT IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION AND (B) A QUALIFIED PURCHASER WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED. THE TRANSFER OF THIS NOTE IS
SUBJECT TO CERTAIN CONDITIONS SET FORTH IN THE MASTER FACILITY AGREEMENT AND THE
SERIES SUPPLEMENT REFERRED TO HEREIN.

NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED TO AN EMPLOYEE
BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO TITLE I OF THE EMPLOYMENT RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED, OR DESCRIBED IN SECTION 4975(e)(1) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, INCLUDING AN INDIVIDUAL
RETIREMENT ACCOUNT.

NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED, EXCEPT IN ACCORDANCE WITH THE MASTER
FACILITY AGREEMENT AND SERIES SUPPLEMENT REFERRED TO HEREIN.

A-1

--------------------------------------------------------------------------------



 
 
No. 1
$100,000,000

MARLIN LEASING RECEIVABLES MASTER ASSET-BACKED FINANCING FACILITY,

SERIES 2002-A NOTE

MARLIN LEASING CORPORATION,
as the Servicer, and

MARLIN LEASING RECEIVABLES II LLC,
as the Obligor

(Not an interest in or obligation of Marlin Leasing Corporation, or its
affiliates, other than Marlin Leasing Receivables II LLC)

                    This certifies that JPMORGAN CHASE BANK, N.A., as agent for
FALCON ASSET SECURITIZATION CORPORATION (the “Series 2002-A Noteholder”) is the
registered owner of this Series 2002-A Note (the “Series Note”) issued by Marlin
Leasing Receivables II LLC (“MLR II LLC”), (the “Obligor”), created pursuant to
that certain Master Lease Receivables Asset-Backed Financing Facility Agreement,
dated as of April 1, 2002 (as amended and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Master
Facility Agreement”), by and among Marlin Leasing Corporation (the “Servicer”),
MLR II LLC, Marlin Leasing Receivables Corp. II (“MLR II”), as Obligors’ Agent
(in such capacity, the “Obligors’ Agent”), and Wells Fargo Bank, N.A., as
trustee and back-up servicer (the “Trustee”)

                    To the extent not otherwise defined herein, capitalized
terms used herein have the meanings assigned in the Master Facility Agreement or
the Series Supplement (as hereinafter defined), as applicable.  This Series Note
is issued under and is subject to the terms, provisions and conditions of the
Series 2002-A Supplement to the Master Facility Agreement, dated as of April 1,
2002 (as amended and restated on March 15, 2006, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Series
Supplement”) among the Servicer, the Obligor, the Obligors’ Agent, the Trustee
and JPMorgan Chase Bank, N.A., as Agent (the “Agent”), to which the Series
2002-A Noteholder, by virtue of its acceptance hereof, assents and by which the
Series 2002-A Noteholder is bound.

                    The Obligor has pledged to the Trustee for the benefit of
the Series 2002-A Secured Parties, and the Trustee has accepted the pledge of,
all of the Obligor’s now owned and existing and hereafter acquired or arising
right, title and interest in and to the Series 2002-A Trust Estate described in
the Series 2002-A Supplement.

                    It is the intent of the Obligor and the Series 2002-A
Noteholder that, for federal, state and local income and franchise tax purposes,
the Series Note will be evidence of indebtedness of the Obligor.  The Obligor
and the Series 2002-A Noteholder, by the acceptance of this Series Note, agree
to treat this Series Note for federal, state and local income and franchise tax
purposes as indebtedness of the Obligor secured by the Series 2002-A Trust
Estate.

A-2

--------------------------------------------------------------------------------




                    Subject to, and in accordance with, the terms and conditions
of the Series Note and the Series Supplement, the Series 2002-A Note Balance
(the “Series Note Balance”) may from time to time be increased; provided that
the outstanding principal balance of this Series Note shall not exceed the
dollar amount first above written.

                    The Agent, on behalf of the Purchasers, is authorized to
record, on the schedule annexed thereto and made a part hereof or on other
appropriate records of the Agent, the date and amount of each Advance made by
the Purchasers, each continuation thereof, the interest rate from time to time
on each Advance and the date and amount of each payment or repayment of
principal thereof.  Any such recordation shall constitute prima facie evidence
of the accuracy of the information so recorded, provided that the failure of the
Agent to make any such recordation (or any error in such recordation) shall not
affect the obligations of the Obligor hereunder or under the Series Supplement
and Master Facility Agreement in respect of this Series Note.

                    The Master Facility Agreement and the Series Supplement
permit, with certain exceptions, the amendment thereof and the modification of
the rights and obligations of the Obligor, the Servicer, the Agent and the
Trustee and the rights of the Series 2002-A Noteholder under the Master Facility
Agreement or the Series Supplement at any time by the Servicer, the Obligor, the
Agent and the Trustee without, in certain cases, the consent of the Series
2002-A Noteholder, as more particularly described in the Master Facility
Agreement and the Series Supplement.

                    The transfer of this Series Note is subject to certain
restrictions set forth in the Master Facility Agreement, the Series Supplement
and the Note Purchase Agreement.

                    The Servicer, the Trustee and any agent of the foregoing may
treat the person in whose name this Series Note is registered as the owner for
all purposes, and none of the foregoing shall be affected by any notice to the
contrary.

                    Unless the certificate of authentication attached hereto has
been executed by or on behalf of the Trustee, by manual or facsimile signature,
this Series Note shall not be entitled to any benefit under the Master Facility
Agreement or the Series Supplement or be valid for any purpose.

A-3

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the Obligor has caused this Series Note
to be duly executed and authenticated.

Dated as of March 15, 2006

 
 

 

 

 
MARLIN LEASING RECEIVABLES II LLC
 
 

 

 

 
 

 

 

 
 

By:

MARLIN LEASING RECEIVABLES CORP. II, as Managing Member

 
 

 

 

 
 

 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
Title:

 


Attested:
 

 

 
 

 

By:
 

 

 

--------------------------------------------------------------------------------

 

Title:
 

 

 

--------------------------------------------------------------------------------

 

A-4

--------------------------------------------------------------------------------




TRUSTEE’S CERTIFICATE OF AUTHENTICATION

                    This is one of the Series Notes designated herein referred
to in the within-mentioned Master Facility Agreement and the within-mentioned
Series Supplement thereto.

 
 

 

 
[___________________________________]
 
          as Trustee
 
 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
 

Authorized Signatory

A-5

--------------------------------------------------------------------------------




Schedule to Series 2002-A Note

 
 

 

 

 

 

 

Date

 

Amount of Advance

 

Amount of Principal Repaid

 

Total Principal Outstanding

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

_______________________
 

$______________________

 

_______________________

 

_______________________

A-6

--------------------------------------------------------------------------------




EXHIBIT B

[RESERVED]

B-1

--------------------------------------------------------------------------------




EXHIBIT C

Instructions for sending wires to the Agent on behalf of the Noteholders
pursuant to Section 3.03(b):

 
JPMorgan Chase Bank, N.A.
 
ABA:  021000021
 
Acct No.: 51-14810
 
Ref: Marlin Leasing Receivables II LLC

C-1

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF SERVICER’S CERTIFICATE

D-1

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF CONTRACTS

E-1

--------------------------------------------------------------------------------




EXHIBIT F

PLACES OF BUSINESS OF THE OBLIGOR AND THE SERVICER; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 
 

 

 

A.
Obligor
 
 

 

 

 
1.

 

Marlin Leasing Receivables II LLC

 
 

 

 

 
 

a.

                    Chief Executive Office and Principal Place of Business

 
 

 

 

 
 

 

2215 B5 Renaissance Drive

 
 

 

Las Vegas, Nevada  89119

 
 

 

 

 
 

b.

                    Other Locations of Records

 
 

 

 

 
 

 

300 Fellowship Road

 
 

 

Mt. Laurel, New Jersey  08054

 
 

 

 

 
 

c.

                    FEIN: 52-2282213

 
 

 

 

 
 

d.

                    State of Organization:  Nevada

 
 

 

B.
Servicer

 

 
 

 

 

 
1.

 

Marlin Leasing Corporation

 
 

 

                    Chief Executive Office and Principal Place of Business

 
 

 

 

 
 

300 Fellowship Road

 
 

Mt. Laurel, New Jersey  08054

 
 

 

 

 
2.

 

Other Locations of Records

 
 

 

 

 
 

None

 

 
 

 

 

 
3.

 

Servicer’s FEIN:

 
 

 

 

 
 

22-3520555

 
 

 

 

 
4.

 

State of Incorporation:

 
 

 

 

 
 

Delaware

F-1

--------------------------------------------------------------------------------




EXHIBIT G

FORM OF PLEDGE NOTICE

[DATE]

 
 

 

 

TO:
JPMorgan Chase Bank, N.A.

 

Wells Fargo Bank, N.A.

 
10 S. Dearborn

 

Sixth Street and Marquette Avenue

 
Chase Tower, 13th Floor

 

MAC N9311-161

 
Chicago, IL 60603

 

Minneapolis, Minnesota  55479

 
Attention:  Asset-Backed Conduit Group

 

Attention:  Corporate Trust Services -

 
 

 

                  Asset Backed

 
Marlin Leasing Corporation

 

                  Administration

 
300 Fellowship Road

 

 

 
Mt. Laurel, New Jersey  08054

 

 

 
Attention:  Dan Dyer

 

 


 
Re:

Marlin Lease Receivables Master Facility, Series 2002-A Note

Ladies and Gentlemen:

                    Reference is made to that certain Series 2002-A Supplement,
dated as of April 1, 2002 (as amended and restated on March 15, 2006, and as may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Series Supplement”), among Marlin Leasing Corporation II (“MLR II”),
Marlin Leasing Corporation (the “Servicer”), Marlin Leasing Receivables II LLC
(“MLR II LLC” or the “Series Obligor”), JPMorgan Chase Bank, N.A., as agent, and
Wells Fargo Bank, N.A (“Wells Fargo”), as trustee, and to that certain Master
Lease Receivables Asset-Backed Financing Facility Agreement, dated as of April
1, 2002 (as amended, the “Master Facility Agreement”), among the Servicer, MLR
II and Wells Fargo, as trustee and back-up servicer.  Capitalized terms used
herein shall have the meanings assigned to such terms in the Series Supplement
and Master Facility Agreement.

                    Pursuant to Section 4.01(b) of the Series Supplement, the
undersigned, a duly authorized representative of the Series Obligor, hereby
provide notice of an increase in the Series 2002-A Note Balance (each amount, an
“Advance Amount”), and in that connection sets forth below the information
relating to such proposed increase, as required by Section 4.01(c) of the Series
Supplement:

 
(i)

The aggregate amount of the related Advance Amount is $____________.

 
 

 

 
(ii)

The date on which such Advance Amount shall occur is _______________.

G-1

--------------------------------------------------------------------------------



 
 

 

 
(iii)

Attached hereto as Exhibit A is the related List of Contracts.

 
 

 

 
(iv)

The Purchase Price Percentage applicable to the Pledge is ___%.

 
 

 

 
(v)

The Hedge Rate applicable to such Series 2002-A Contracts being Pledged is
____%.

 
 

 

 
(vi)

The aggregate Contract Principal Balance of all Series 2002-A Contracts being
Pledged is $_____________.

 
 

 

         (vii)    The Borrowing Base immediately prior to such pledge is
$__________, and the Pro Forma Borrowing Base is $__________.

                    The undersigned certifies that as of the date hereof and on
the date of the proposed Advance Amount, all of the conditions precedent to the
proposed Advance Amount set forth in Section 4.01 of the Series Supplement have
been satisfied.

 
 

 

 
Very truly yours,
 
 
 
MARLIN LEASING RECEIVABLES CORP. II, as the Obligors’ Agent
 
 

 

 
 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
Name:

 

 
Title:

 

 
 

 

 
MARLIN LEASING RECEIVABLES II LLC
 
 

 

 
 

 

 
By:

MARLIN LEASING RECEIVABLES CORP. II, as Managing Member

 


 
 

 

 
By:

 

 
 

--------------------------------------------------------------------------------

 
Name:

 

 
Title:

 

G-2

--------------------------------------------------------------------------------